 

Exhibit 10.20

 

 

 

 

 

 

SUBORDINATED TERM LOAN AND SECURITY AGREEMENT

 

 

B. RILEY PRINCIPAL INVESTMENTS, LLC

 

and

 

SONIM TECHNOLOGIES, INC.

 

Dated as of October 23, 2017

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS  

 

Page

1.    DEFINITIONS AND CONSTRUCTION.

1

1.1

Definitions

1

1.2

Accounting Terms

1

1.3

Other Definitional Terms; Rules of Interpretation

1

2.    LOAN AND TERMS OF PAYMENT.

1

2.1

Credit Extensions.

1

2.2

Interest Rates, Payments, and Calculations.

2

2.3

Crediting Payments.

2

2.4

Lender Expenses

3

2.5

Additional Costs

3

2.6

Taxes.

3

2.7

Term

4

3.    CONDITIONS OF EFFECTIVENESS OF THIS AGREEMENT AND OF EXTENSION OF TERM
LOAN ADVANCES.

4

3.1

Conditions Precedent to Effectiveness of this Agreement

4

3.2

Conditions Precedent to Credit Extensions

4

4.    CREATION OF SECURITY INTEREST.

5

4.1

Grant of Security Interest

5

4.2

Perfection of Security Interest

5

4.3

Pledge of Shares

5

4.4

Assignment of Insurance

6

5.    REPRESENTATIONS AND WARRANTIES.

6

5.1

Valid Existence and Qualification

6

5.2

Due Authorization; No Conflict

6

5.3

Enforceability

6

5.4

Indebtedness

6

5.5

Parent, Subsidiaries and Affiliates

6

5.6

No Defaults

6

5.7

Employee Matters

6

5.8

Intellectual Property.

6

5.9

Environmental Matters

7

5.10

ERISA Matters

7

5.11

Anti Money Laundering and Economic Sanctions Laws.

8

5.12

Collateral.

8

5.13

Name; Location of Chief Executive Office; Locations of Collateral

8

5.14

Litigation

8

5.15

Accuracy of Financial Statements

8

5.16

Compliance with Laws and Regulations

9

 



 

--------------------------------------------------------------------------------

 

5.17

Government Consents

9

5.18

Affiliate Transactions

9

5.19

Names and Trade Names

9

5.20

Solvency

9

5.21

Full Disclosure

9

6.    AFFIRMATIVE COVENANTS.

9

6.1

Good Standing and Government Compliance

9

6.2

Financial Statements

10

6.3

Inventory; Returns

11

6.4

Taxes

11

6.5

Insurance.

11

6.6

Notices

11

6.7

Compliance with Laws and Maintenance of Permits

12

6.8

Inspection and Audits

13

6.9

Appraisals

13

6.10

Collateral

13

6.11

Use of Proceeds

13

6.12

Intellectual Property

13

6.13

Creation/Acquisition of Subsidiaries

13

6.14

Patriot Act. and Office of Foreign Assets Control

13

6.15

Further Assurances

14

7.    NEGATIVE COVENANTS.

14

7.1

Dispositions

14

7.2

Change in Name, Location, Executive Office, or Executive Management; Change in
Business; Change in Fiscal Year; Change in Control

14

7.3

Mergers or Acquisitions

14

7.4

Indebtedness

14

7.5

Encumbrances

14

7.6

Distributions

14

7.7

Investments

15

7.8

Transactions with Affiliates

15

7.9

Subordinated Debt; Senior Debt

15

7.10

Inventory and Equipment

15

7.11

No Investment Company; Margin Regulation

15

7.12

ERISA

15

7.13

Capital Expenditures

15

8.    EVENTS OF DEFAULT.

16

8.1

Payment Default

16

8.2

Covenant Default.

16

 



ii

--------------------------------------------------------------------------------

 

8.3

Material Adverse Change

16

8.4

Attachment

16

8.5

Insolvency

16

8.6

Other Agreements

16

8.7

Subordinated Debt

16

8.8

Judgments

16

8.9

Misrepresentations

17

8.10

Guaranty

17

9.    LENDER’S RIGHTS AND REMEDIES.

17

9.1

Rights and Remedies

17

9.2

Power of Attorney

18

9.3

Accounts Collection

18

9.4

Lender Expenses

18

9.5

Lender’s Liability for Collateral

18

9.6

No Obligation to Pursue Others

19

9.7

Remedies Cumulative

19

9.8

Demand; Protest

19

10.    NOTICES.

19

11.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL PREFERENCE.

20

11.1

Governing Law and Venue

20

11.2

JURY TRIAL WAIVER

20

11.3

JUDICIAL REFERENCE PROVISION

20

12.    GENERAL PROVISIONS.

20

12.1

Successors and Assigns

20

12.2

Indemnification

21

12.3

Time of Essence

21

12.4

Severability of Provisions

21

12.5

Amendments in Writing Integration

21

12.6

Counterparts

21

12.7

Survival

21

12.8

Confidentiality

21

12.9

No Consequential Damages

21

12.10

Lender Approvals and Consents

21

12.11

Conflict Waiver

21

EXHIBITS

A.

Definitions

B.

Collateral Description

C.

Advance Request Form

D.

Use of Proceeds

iii

--------------------------------------------------------------------------------

 

DISCLOSURE SCHEDULES

 

iv

--------------------------------------------------------------------------------

 

This SUBORDINATED TERM LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as
of October 23, 2017, is entered into by and between B. RILEY PRINCIPAL
INVESTMENTS, LLC, a Delaware limited liability company (“Lender”), and SONIM
TECHNOLOGIES, INC., a Delaware corporation (“Borrower”), with reference to the
following facts:

RECITALS

Borrower has requested that Lender make available to Borrower one or more loans
or other extensions of credit from time to time, and Lender is willing to make
such loans or other extensions of credit, on and subject to the terms and
conditions set forth herein.  This Agreement sets forth the terms on which
Lender will advance credit to Borrower, and Borrower will repay the amounts
owing to Lender.

NOW, THEREFORE the parties hereby agree as follows:

1.

DEFINITIONS AND CONSTRUCTION.

1.1Definitions.  As used in this Agreement (including, without limitation, in
the recitals hereto), capitalized terms shall have the respective meanings set
forth on Exhibit A.  Any term that is used in this Agreement without definition
and is defined in the UCC shall have the meaning given to such term in the UCC.

1.2Accounting Terms.  Any accounting term not specifically defined on Exhibit A
shall be construed in accordance with GAAP or IFRS, consistently applied.  The
term “financial statements” shall include the accompanying notes and schedules.

1.3Other Definitional Terms; Rules of Interpretation.  The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  References to Sections, subsections, Exhibits, Schedules and
the like, are to Sections and subsections of, or Exhibits or Schedules attached
to, this Agreement unless otherwise expressly provided.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” Unless the context in which used herein otherwise clearly requires,
“or” has the inclusive meaning represented by the phrase “and/or.” Defined terms
include in the singular number the plural and in the plural number the
singular.  Reference to any agreement (including the Loan Documents), document
or instrument means such agreement, document or instrument as amended or
modified and in effect from time to time in accordance with the terms thereof
(and, if applicable, in accordance with the terms hereof and the other Loan
Documents), except where otherwise explicitly provided, and reference to any
promissory note includes any promissory note which is an extension or renewal
thereof or a substitute or replacement therefor.  Reference to any law, rule,
regulation, order, decree, requirement, policy, guideline, directive or
interpretation means as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect on the determination date, including rules and
regulations promulgated thereunder.

2.

LOAN AND TERMS OF PAYMENT.

2.1Credit Extensions.  

(a)Promise to Pay.  Borrower hereby unconditionally promises to pay to Lender,
in lawful

money of the United States of America, the aggregate unpaid principal amount of
all Credit Extensions made by Lender to Borrower, together with accrued and
unpaid interest on the unpaid principal amount of such Credit Extensions at the
rates set forth herein, and all other Obligations owing by Borrower to Lender,
in each case as and when due in accordance with the terms hereof.

(b)Term Loan.  Subject to the terms and conditions of this Agreement, Lender
agrees to lend

to Borrower from time to time during the Term Loan Availability Period, advances
under the Term Loan (each a “Term Loan Advance” and collectively the “Term Loan
Advances”) in an aggregate original principal amount not to

 

--------------------------------------------------------------------------------

 

exceed the Term Loan Commitment.  The first Term Loan Advance, in the original
principal amount of up to Five Million Dollars ($5,000,000), shall be made on
the date during the Term Loan Availability Period that Borrower specifies in the
initial Advance Request.   Borrower may request additional Term Loan Advances
after the initial Term Loan Advance, provided that at no time shall the
aggregate principal amount of all Term Loan Advances hereunder exceed the Term
Loan Commitment.  The proposed uses of the proceeds of each Term Loan Advance
shall be specified in the Advance Request for such Credit Extension; Term Loan
Advance proceeds may be used for (x) working capital purposes as specified by
Borrower in its Advance Request, (y) for other purposes in the ordinary course
of business specified by Borrower in its Advance Request and approved by Lender
(such approval not to be unreasonably withheld) and (z) for other purposes not
in the ordinary course of business specified by Borrower in its Advance Request
and approved by Lender in its sole discretion.  Without Lender’s prior written
consent, Term Loan Advance proceeds may not be used (i) to repay any
indebtedness for borrowed money other than (A) the Senior Debt and (B) up to One
Million Dollars ($1,000,000) of the Indebtedness disclosed in Schedule 5.4 of
the Disclosure Schedules, (ii) for repurchases or redemptions of equity
securities, (iii) for bonuses or similar non-regular-salary payments to
Borrower’s officers, unless such payments have been approved by the Board, or
(iv) for any use contrary to the use stated in the related Advance
Request.  Term Loan Advances shall be requested and funded in a minimum
principal amount of not less than One Million Dollars ($1,000,000) each;
provided, however, that a Term Loan Advance may be for less than this minimum
principal amount with the consent of Lender or if the proceeds thereof are to be
used to pay Lender Expenses.  Borrower authorizes Lender to make Term Loan
Advances for Lender Expenses upon  notice to Borrower but without the
requirement of an Advance Request or any other action or approval by Borrower.
When repaid, the Term Loan Advances may not be re-borrowed.  The Term Loan
Advances shall be evidenced by the Term Loan Note.   Lender may, from time to
time, make Term Loan Advances, without Borrower’s consent, to cure Events of
Default under the Senior Loan Agreement, to the extent provided for in the
Subordination Agreement.

2.2Interest Rates, Payments, and Calculations.  

(a)Interest Rates.  Except as set forth in Section 2.2(b), the outstanding
principal amount of

the Term Loan shall accrue interest at a fixed annual rate of ten percent
(10.0%) per annum.

(b)Default Rate.  If any payment is not made within 10 days after the date such
payment is

due, Borrower shall pay Lender a late fee equal to the lesser of (i) five
percent (5%) of the amount of such unpaid amount or (ii) the maximum amount
permitted to be charged under applicable law.  All Obligations shall bear
interest during a Default Period at a rate equal to 5 percentage points above
the interest rate applicable to such Obligations immediately prior to such
Default Period.

(c)Interest and Principal Payments.  For the period commencing on the Effective
Date and

ending on the first anniversary thereof, interest shall accrue and on and as of
such anniversary date, such interest shall be compounded and be added to the
Term Loan principal outstanding and shall thereafter accrue interest at the rate
applicable hereunder.  Interest shall be due and payable on the first calendar
day of each month during the period commencing on the first anniversary of the
Effective Date.  Any interest not paid when due shall be compounded by being
becoming part of the Obligations and such interest shall thereafter accrue
interest at the rate applicable hereunder.  All unpaid principal and accrued and
unpaid interest and the Term Loan principal outstanding are due and payable in
full on the Maturity Date.  

(d)Voluntary Prepayment.  Borrower may prepay all or any portion of the Term
Loan at any

time and from time to time, in whole or in part, provided that Borrower (i)
provides written notice to Lender of its election to prepay the Term Loan
Advances at least ten (10) days prior to such prepayment (the “Notice Period”),
and (ii) pays, on the date of such prepayment (A) the principal amount to be
prepaid, plus (B) all accrued and unpaid interest on the Term Loan Advances to
the date of prepayment, plus (C) the Prepayment Charge, plus (F) all other
Obligations, if any, that shall have become due and payable.  During the Notice
Period, Lender may elect to exercise its right, as provided in the Note, to
convert the Convertible Amount, as defined in the Note, into Series A-2
Preferred, and if Lender exercises such right, Borrower’s prepayment election
shall not apply to the Convertible Amount.  

2

--------------------------------------------------------------------------------

 

(e)Computation of Interest.  All interest chargeable under the Loan Documents
shall be

computed on the basis of a 360-day year for the actual number of days elapsed.

2.3Crediting Payments.  

(a)Lender will apply any wire transfer of funds, check, or other item of payment
Lender

may receive to conditionally reduce Obligations, but such applications of funds
shall not be considered a payment on account unless such payment is of
immediately available federal funds or unless and until such check or other item
of payment is honored when presented for payment.  Notwithstanding anything to
the contrary contained herein, any wire transfer or payment received by Lender
after 12:00 noon Pacific time shall be deemed to have been received by Lender as
of the opening of business on the immediately following Business Day.  Whenever
any payment to Lender under the Loan Documents would otherwise be due (except by
reason of acceleration) on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension.

(b)Lender may initiate debit entries to any of Borrower’s deposit accounts as
authorized on

an automatic payment authorization for principal and interest payments or any
other amounts Borrower owes Lender when due (each a “Designated Deposit
Account”).  These debits shall not constitute a set-off.  If the ACH payment
arrangement is terminated for any reason, Borrower shall make all payments due
to Lender at Lender’s address specified in Section 10.

2.4Lender Expenses.  Borrower shall  reimburse Lender for all Lender Expenses
(including reasonable attorneys’ fees and expenses for documentation and
negotiation of this Agreement and the other Loan Documents) incurred through and
after the Effective Date, when due (or, if no stated due date, within two (2)
Business Days after demand by Lender).  

2.5Additional Costs.  If Lender shall determine that the adoption or
implementation of any applicable law, rule, regulation, or treaty regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank, or
comparable agency charged with the interpretation or administration thereof, or
compliance by Lender (or its applicable lending office) with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank, or comparable agency, has or would have the
effect of reducing the rate of return on capital of Lender or any person or
entity controlling Lender (a "Lender Parent") as a consequence of its
obligations hereunder to a level below that which Lender (or its Parent) could
have achieved but for such adoption, change, or compliance (taking into
consideration policies with respect to capital adequacy) by an amount deemed by
Lender to be material, then from time to time, within 5 days after demand by
Lender, Borrower shall pay to Lender such additional amount or amounts as will
compensate Lender for such reduction. A statement of Lender claiming
compensation under this Section 2.5 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive absent manifest error.
Notwithstanding anything to the contrary in this Section 2.5, Borrower shall not
be required to compensate Lender pursuant to this Section 2.5 for any amounts
incurred more than 6 months prior to the date that Lender notifies Borrower of
Lender's intention to claim compensation therefor; provided that if the
circumstances giving rise to such claim have a retroactive effect, then such
6-month period shall be extended to include the period of such retroactive
effect. The obligations of Borrower arising pursuant to this Section 2.5 shall
survive the Maturity Date, the termination of this Agreement and the repayment
of all Obligations.

2.6Taxes.  

(a)All payments by Borrower to or on account of any obligation of Borrower
hereunder or

under any other Loan Document shall be made free and clear of and without
reduction or withholding for any Indemnified Taxes or Other Taxes, provided
that, if Borrower shall be required by any applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then:  (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable

3

--------------------------------------------------------------------------------

 

under this Section 2.6(a)), Lender receives an amount equal to the sum it would
have received had no such deductions been made; (ii) Borrower shall make such
deductions; and (iii) Borrower shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b)Without limiting the provisions of Section 2.6(a), Borrower shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c)Borrower shall indemnify Lender, within 10 days after written demand
therefor, for the

full amount of any Indemnified Taxes or Other Taxes (including Taxes imposed or
asserted on or attributable to amounts payable under Section 2.6(a)) paid by
Lender and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to Borrower by Lender shall be conclusive absent manifest error.

(d)If requested in writing by Lender, Borrower shall deliver to Lender, as soon
as

practicable after any payment of Indemnified Taxes or Other Taxes by Borrower to
a Governmental Authority, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Lender.

(e)If Lender receives a refund of any Taxes or Other Taxes as to which it has
been

indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to Section 2.6(a) Lender shall pay to Borrower an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under Section 2.6(a) with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out of pocket expenses of
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that Borrower,
upon the request of Lender, agrees to repay the amount paid over to Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to Lender in the event Lender is required to repay such
refund to such Governmental Authority.  This Section 2.6(e) shall not be
construed to require Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to Borrower or any
other Person

2.7Term.  This Agreement shall become effective on the Effective Date and shall
continue in full force and effect for so long as any Obligations remain
outstanding or Lender has any obligation to make Credit Extensions under this
Agreement.  Notwithstanding the foregoing, Lender shall have the right to
terminate its obligation to make Credit Extensions under this Agreement
immediately and without notice during a Default Period.

3.

CONDITIONS OF EFFECTIVENESS OF THIS AGREEMENT AND OF EXTENSION OF TERM LOAN
ADVANCES.  

3.1Conditions Precedent to Effectiveness of this Agreement.  This Agreement
shall become a binding agreement between Lender and Borrower upon the
satisfaction on the following conditions precedent (the date such condition
precedents are satisfied the “Effective Date”):

(a)Lender shall have received duly executed original signatures to this
Agreement and other Loan Documents;

(b)Lender shall have received payment of the Lender Expenses then due specified
in Section

2.4;  

(c)Senior Lender shall have consented to the extension of the Term Loan on the
terms and

conditions set forth herein by the entering into the Subordination Agreement;

4

--------------------------------------------------------------------------------

 

(d)An individual designated by Lender shall have been appointed to the Board;
and

(e)Lender shall have received such other documents or certificates, and
completion of such

other matters, as Lender may reasonably deem necessary or appropriate.

3.2Conditions Precedent to Credit Extensions.  The obligation of Lender to make
each Credit Extension hereunder, including the initial Credit Extension, on or
after the Effective Date is subject to the satisfaction or waiver by Lender on
(or in the case of the conditions set forth in clauses (a) – (c), which are
applicable to the initial Credit Extension, on or prior to) the date that
Borrower requests that such Credit Extension be made, of each of the following
conditions:

(a)consummation of the Initial Closing, as defined in the Series A Preferred
Stock Secondary Purchase Agreement to be entered into by Borrower and the
Sellers and the Purchasers named therein;  

(b)Borrower shall have entered into a binding commitment, on terms and
conditions

reasonably satisfactory to Lender, to appoint to the Board one (1) individual
designated by Lender;  

(c)a legal opinion of Borrower’s counsel, dated as of the Effective Date,
covering such

matters and in a form as may be reasonably satisfactory to Lender;

(d)timely receipt by Lender of an executed Advance Request;  

(e)the representations and warranties contained in Section 5 shall be true and
correct in all

material respects on and as of the date of such Advance Request and on the
effective date of each Credit Extension as though made at and as of each such
date (provided, however, that those representations and warranties expressly
referring to another date shall be true, correct and complete in all material
respects as of such other date); and

(f)no Potential Default or Event of Default shall have occurred and be
continuing, or would

exist after giving effect to such Credit Extension.

The making of each Credit Extension shall be deemed to be a representation and
warranty by Borrower on the date of such Credit Extension as to the accuracy of
the facts referred to in this Section 3.2.

4.

CREATION OF SECURITY INTEREST.

4.1Grant of Security Interest.  Borrower grants and pledges to Lender a
continuing security interest in and Lien on the Collateral, whether now or
hereafter owned, existing, acquired or arising and wherever now or hereafter
located, to secure the prompt repayment of any and all Obligations and to secure
the prompt performance by Borrower of each of its covenants and duties under the
Loan Documents.  Except as set forth in the Disclosure Schedules, and subject
only to the Senior Lien and Permitted Liens that may have priority by operation
of law, such security interest constitutes a valid, first priority security
interest in all presently existing Collateral, and will constitute a valid,
first priority security interest in later-acquired Collateral, subject only to
the Senior Lien and such Permitted Liens.  Notwithstanding any termination of
this Agreement, Lender’s Lien on the Collateral shall remain in effect for so
long as any Obligations are outstanding.

4.2Perfection of Security Interest.  Borrower authorizes Lender to file at any
time financing statements, continuation statements, and amendments thereto that
(i) either specifically describe the Collateral or describe the Collateral as
all assets of Borrower of the kind pledged hereunder, and (ii) contain any other
information required by the Code for the sufficiency of filing office acceptance
of any financing statement, continuation statement, or amendment, including
whether Borrower is an organization, the type

5

--------------------------------------------------------------------------------

 

of organization and any organizational identification number issued to Borrower,
if applicable.  Borrower shall from time to time endorse and deliver to Lender,
at the request of Lender, all Negotiable Collateral and other documents that
Lender may reasonably request, in form satisfactory to Lender, to perfect and
continue perfected Lender’s security interests in the Collateral and in order to
fully consummate all of the transactions contemplated under the Loan
Documents.  Borrower shall have possession of the Collateral, except where
expressly otherwise provided in this Agreement or where Lender chooses to
perfect its security interest by possession in addition to the filing of a
financing statement.  Where Material Collateral is in possession of a third
party bailee, Borrower shall take such steps as Lender reasonably requests for
Lender to (i) obtain an acknowledgment, in form and substance satisfactory to
Lender, of the bailee that the bailee holds such Collateral for the benefit of
Lender, (ii) obtain “control” of any Collateral consisting of investment
property, deposit accounts, letter-of-credit rights or electronic chattel paper
(as such items and the term “control” are defined in Division 9 of the Code) by
causing the securities intermediary or depositary institution or issuing bank to
execute a control agreement in form and substance satisfactory to
Lender.  Borrower will not create any chattel paper without placing a legend on
the chattel paper acceptable to Lender indicating that Lender has a security
interest in the chattel paper.  Borrower from time to time may deposit with
Lender specific cash collateral to secure specific Obligations; Borrower
authorizes Lender to hold such specific balances in pledge and to decline to
honor any drafts thereon or any request by Borrower or any other Person to pay
or otherwise transfer any part of such balances for so long as the specific
Obligations are outstanding.

4.3Pledge of Shares.  Borrower hereby pledges, assigns and grants to Lender a
security interest in all of Borrower’s right, title and interest in the Shares,
together with all proceeds and substitutions thereof, all cash, stock and other
moneys and property paid thereon, all rights to subscribe for securities
declared or granted in connection therewith, and all other cash and noncash
proceeds of the foregoing (collectively, the “Shares Collateral”; provided,
however, that notwithstanding the foregoing, the term “Shares Collateral” shall
not include securities representing at any time more than 65% of the aggregate
voting power of the capital stock of a “controlled foreign corporation,” as
defined in Section 957 of the IRC), as security for the performance of the
Obligations.  The certificate or certificates for the Shares, if any, will be
delivered to Lender, accompanied by an instrument of assignment undated and duly
executed in blank by Borrower, and Borrower shall cause the books of each entity
whose shares are part of the Shares and any transfer agent to reflect the pledge
of the Shares.  Upon the occurrence and during the continuance of an Event of
Default, Lender may effect the transfer of the Shares into the name of Lender
and cause new certificates representing such securities to be issued in the name
of Lender or its transferee.  Borrower will execute and deliver such documents,
and take or cause to be taken such actions, as Lender may reasonably request to
perfect or continue the perfection of Lender’s security interest in the
Shares.  Unless an Event of Default shall have occurred and be continuing,
Borrower shall be entitled to exercise any voting rights with respect to the
Shares and to give consents, waivers and ratifications in respect thereof,
provided that no vote shall be cast or consent, waiver or ratification given or
action taken which would be inconsistent with any of the terms of this Agreement
or which would constitute or create any violation of any of such terms.  All
such rights to vote and give consents, waivers and ratifications shall terminate
upon the occurrence and continuance of an Event of Default.

4.4Assignment of Insurance.  As additional security for the payment and
performance of the Obligations and subject to the security interest of Senior
Lender, Borrower hereby assigns to Lender any and all monies (including proceeds
of insurance and refunds of unearned premiums) due or to become due under, and
all other rights of Borrower with respect to, any and all policies of insurance
now or at any time hereafter covering the Collateral or any evidence thereof or
any business records or valuable papers pertaining thereto, and Borrower hereby
directs the issuer of any such policy to pay all such monies directly to
Lender.  At any time, whether or not a Default Period is then in effect, Lender
may (but need not), in Lender’s name or in Borrower’s name, execute and deliver
proof of claim, receive all such monies, endorse checks and other instruments
representing payment of such monies, and adjust, litigate, compromise or release
any claim against the issuer of any such policy.  Any monies received as payment
for any loss under any insurance policy mentioned above (other than liability
insurance policies) or as payment of any award or compensation for condemnation
or taking by eminent domain, shall be paid over to Lender to be applied, at the
option of Lender, either to the prepayment of the Obligations or shall be
disbursed to Borrower under staged payment terms reasonably satisfactory to
Lender for application to the cost of repairs, replacements, or restorations.  

6

--------------------------------------------------------------------------------

 

Any such repairs, replacements, or restorations shall be effected with
reasonable promptness and shall be of a value at least equal to the value of the
items or property destroyed prior to such damage or destruction.

5.

REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants as follows:

5.1Valid Existence and Qualification.  Borrower and each Subsidiary is a
corporation duly existing under the laws of the state or other jurisdiction in
which it is incorporated and qualified and licensed to do business in any state
in which the conduct of its business or its ownership of property requires that
it be so qualified, except where the failure to do so would not reasonably be
expected to cause a Material Adverse Change.

5.2Due Authorization; No Conflict.  The execution, delivery, and performance of
the Loan Documents are within Borrower’s powers, have been duly authorized, and
are not in conflict with nor constitute a breach of any provision contained in
Borrower’s organizational documents, nor will they constitute an event of
default under any material agreement by which Borrower is bound.  Borrower is
not in default under any agreement by which it is bound, except to the extent
such default would not reasonably be expected to cause a Material Adverse
Change.

5.3Enforceability.  The Loan Documents to which Borrower is a party are the
legal, valid and binding obligations of Borrower and are enforceable against
Borrower in accordance with their respective terms.

5.4Indebtedness.  Except for Permitted Indebtedness, Borrower is not obligated
(directly or indirectly), for any loans or other Indebtedness other than the
Advances.

5.5Parent, Subsidiaries and Affiliates.  Except as set forth in the Disclosure
Schedules, Borrower has no Parents, Subsidiaries or other Affiliates or
divisions, nor is Borrower engaged in any joint venture or partnership with any
other Person.

5.6No Defaults.  Except as set forth in the Disclosure Schedules, Borrower is
not in default under any material contract, lease or commitment to which it is a
party or by which it is bound.  Borrower does not know of any dispute regarding
any contract, lease or commitment which would have a Material Adverse Change.

5.7Employee Matters.  There are no controversies pending or threatened in
writing between Borrower and any of its employees, agents or independent
contractors other than employee grievances arising in the ordinary course of
business which would not, in the aggregate, have a Material Adverse Change, and
Borrower is in compliance with all federal and state laws respecting employment
and employment terms, conditions and practices except for such non-compliance
which would not have a Material Adverse Change.

5.8Intellectual Property.  

(a)Intellectual Property Rights.  The Disclosure Schedules contain a complete
list of all

registered patents, applications for patents, registered trademarks,
applications to register trademarks, service marks, applications to register
service marks, registered mask works, trade dress and registered copyrights for
which Borrower is the owner of record (the “Intellectual Property”).  Except as
disclosed in the Disclosure Schedules and except for Permitted Liens, (i)
Borrower owns the Intellectual Property free and clear of all restrictions
(including covenants not to sue a third party), court orders, injunctions,
decrees, writs or Liens, whether by written agreement or otherwise, (ii) no
Person other than Borrower owns or has been granted any right in the
Intellectual Property, (iii) all Intellectual Property (other than applications
that have yet to be granted) is valid, subsisting and enforceable and (iv)
Borrower has taken all commercially reasonable action necessary to maintain and
protect the Intellectual Property that is material to its business.  The use of
such Intellectual Property by Borrower and the operation of its businesses do
not infringe any valid and enforceable intellectual property rights of any other
Person, except to the extent any such infringement could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Change.  No
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now

7

--------------------------------------------------------------------------------

 

contemplated to be employed, by Borrower infringes upon any rights held by any
other Person, except to the extent any such infringement could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse
Change.  Except as specifically disclosed in the Disclosure Schedules, no claim
or litigation regarding any of the foregoing is pending or, to Borrower’s
knowledge, threatened in writing, and no patent, invention, device, application,
principle or any statute, law, rule, regulation, standard or code is pending or,
to Borrower’s knowledge, proposed, which could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Change.

(b)Licensed Intellectual Property.  Borrower does not possess any licenses other
than (i) as

set forth in the Disclosure Schedules or as disclosed to Lender pursuant to the
terms hereof, (ii) readily available, non-negotiated licenses of computer
software and other intellectual property used solely for performing accounting,
word processing and similar administrative tasks, (iii) open source licenses,
and (iv) other licenses, the termination or absence of which would not
reasonably be expected to cause a Material Adverse Change.

5.9Environmental Matters.  Borrower has not generated, used, stored, treated,
transported, manufactured, handled, produced or disposed of any Hazardous
Materials, on or off its premises (whether or not owned by it) in any manner
which at any time violates in any material respect any Environmental Law or any
license, permit, certificate, approval or similar authorization thereunder and
the operations of Borrower comply in all material respects with all
Environmental Laws and all licenses, permits, certificates, approvals and
similar authorizations thereunder.  There has been no investigation, proceeding,
complaint, order, directive, claim, citation or notice by any governmental
authority or any other Person, nor is any pending or to the best of Borrower’s
knowledge threatened with respect to any non-compliance with or violation of the
requirements of any Environmental Law by Borrower or the release, spill or
discharge, threatened or actual of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials or any other environmental, health or safety
matter, which affects Borrower or its business, operations or assets or any
properties at which Borrower has transported, stored or disposed of any
Hazardous Materials.  Borrower has no material liability (contingent or
otherwise) in connection with a release, spill or discharge, threatened or
actual, of any Hazardous Materials or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials.

5.10ERISA Matters.  Except as set forth in the Disclosure Schedules, neither
Borrower nor any ERISA Affiliate (a) maintains or has maintained any Pension
Plan, (b) contributes or has contributed to any Multiemployer Plan or (c)
provides or has provided post-retirement medical or insurance benefits with
respect to employees or former employees (other than benefits required under
Section 601 of ERISA, Section 4980B of the IRC or applicable state
law).  Neither Borrower nor any ERISA Affiliate has received any notice or has
any knowledge to the effect that it is not in full compliance with any of the
requirements of ERISA, the IRC or applicable state law with respect to any
Plan.  No Reportable Event exists in connection with any Pension Plan.  Each
Plan which is intended to qualify under the IRC is so qualified, and no fact or
circumstance exists which may have an adverse effect on the Plan’s tax qualified
status.  Neither Borrower nor any ERISA Affiliate has (1) any accumulated
funding deficiency (as defined in Section 302 of ERISA and Section 412 of the
IRC) under any Plan, whether or not waived, (ii) any liability under Section
4201 or 4243 of ERISA for any withdrawal, partial withdrawal, reorganization or
other event under any Multiemployer Plan or (iii) any liability or knowledge of
any facts or circumstances which could result in any liability to the PBGC, the
Internal Revenue Service, the Department of Labor or any participant in
connection with any Plan (other than routine claims for benefits under the
Plan).

5.11Anti Money Laundering and Economic Sanctions Laws.  

(a)To the extent applicable, each Loan Party and each of its Subsidiaries is in
compliance

with (i) the Patriot Act in all material respects and (ii) any applicable Anti
Money Laundering Laws or any applicable Sanctions requirements of law that in
each case are binding on them, except in the case of this clause (ii) where the
failure to be in compliance would not reasonably be expected to have a Material
Adverse Change.  To the knowledge of management of the Borrower, none of the
Loan Parties, their respective Subsidiaries, their respective officers or
directors is an Embargoed Person.

8

--------------------------------------------------------------------------------

 

(b)No part of the proceeds of the Loans will be used, directly or, to the
knowledge of

management of Borrower, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

(c)None of the Loan Parties or their respective Subsidiaries or, to the
knowledge of

management of Borrower, any of their respective officers and directors, will
directly or indirectly use any proceeds of the Loans or lend, contribute or
otherwise make available such proceeds to any Person for the purpose of
financing the activities of or with any Person or in any country or territory
that, at the time of funding, is an Embargoed Person.

5.12Collateral.  

(a)Borrower has rights in or the power to transfer the Collateral, and its title
to the Collateral

is free and clear of Liens, adverse claims, and restrictions on transfer or
pledge except for Permitted Liens.

(b)All Inventory is in all material respects of good and merchantable quality,
free from all

material defects, except for Inventory for which adequate reserves have been
made.

(c)No Equipment is a fixture to real estate unless such real estate is owned by
Borrower and

is subject to a mortgage in favor of Lender, or if such real estate is leased,
is subject to a landlord’s agreement in favor of Lender on terms acceptable to
Lender, or an accession to other personal property unless such personal property
is subject to a first priority lien in favor of Lender.

(d)Except as set forth in the Disclosure Schedules, none of the Collateral is
maintained or

invested with a Person other than Lender or Lender’s Affiliates.

5.13Name; Location of Chief Executive Office; Locations of Collateral.  Except
as disclosed in the Disclosure Schedules, Borrower has not, in the past 5 years,
done business under any name other than that specified on the signature page
hereof, and its exact legal name is as set forth in the first paragraph of this
Agreement.  The chief executive office of Borrower, at which Borrower keeps its
books, records and accounts (or copies thereof) concerning the Collateral, is
located in the Chief Executive Office State at the address indicated in Section
10 hereof.  The Collateral, including the Equipment (except any part thereof
which Borrower shall have advised Lender in writing consists of Collateral
normally used in more than one state) is kept, or, in the case of vehicles,
based, only at the address set forth on Section 10 hereof, and at other
locations within the continental United States of which Lender has been advised
by Borrower in writing.

5.14Litigation.  Except as set forth in the Disclosure Schedules, there are no
actions or proceedings pending by or against Borrower or any Subsidiary before
any court or administrative agency in which a likely adverse decision would
reasonably be expected to have a Material Adverse Change.  Borrower has no
Commercial Tort Claims pending other than those set forth in the Disclosure
Schedules and those of which Lender has been advised by Borrower in writing.

5.15Accuracy of Financial Statements.  All consolidated and consolidating
financial statements related to Borrower and any Subsidiary that are delivered
by Borrower to Lender fairly present in all material respects the financial
condition of Borrower as of the date thereof and the results of operations of
Borrower for the period then ended.  There has not been a material adverse
change in the consolidated or in the consolidating financial condition of
Borrower since December 31, 2016, or since June 30, 2017.

5.16Compliance with Laws and Regulations.  Borrower and each Subsidiary have met
the minimum funding requirements of ERISA with respect to any employee benefit
plans subject to ERISA.  No

9

--------------------------------------------------------------------------------

 

event has occurred resulting from Borrower’s failure to comply with ERISA that
is reasonably likely to result in Borrower’s incurring any liability that could
have a Material Adverse Change.  Borrower is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940.  Borrower is not engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulations T and
U of the Board of Governors of the Federal Reserve System).  Borrower has
complied in all material respects with all the provisions of the Federal Fair
Labor Standards Act.  Borrower is in compliance with all environmental laws,
regulations and ordinances except where the failure to comply is not reasonably
likely to have a Material Adverse Change.  Borrower has not violated any
statutes, laws, ordinances or rules applicable to it, the violation of which
could reasonably be expected to have a Material Adverse Change.  Borrower and
each Subsidiary have filed or caused to be filed all tax returns required to be
filed, and have paid, or have made adequate provision for the payment of, all
taxes reflected therein except those being contested in good faith with adequate
reserves under GAAP or IFRS or where the failure to file such returns or pay
such taxes would not reasonably be expected to have a Material Adverse Change.

5.17Government Consents.  Borrower and each Subsidiary have obtained all
consents, approvals, franchises, certificates, licenses, permits and
authorizations of, made all declarations or filings with, and given all notices
to, all governmental authorities that are necessary for the continued operation
of Borrower’s business as currently conducted, except where the failure to do so
would not reasonably be expected to cause a Material Adverse Change.

5.18Affiliate Transactions.  Except as set forth in the Disclosure Schedules,
Borrower is not conducting, permitting or suffering to be conducted,
transactions with any Affiliate other than transactions with Affiliates for the
purchase or sale of Inventory or services in the ordinary course of business
pursuant to terms that are no less favorable to Borrower than the terms upon
which such transactions would have been made had they been made to or with a
Person that is not an Affiliate, as reasonably determined or approved by Lender;
provided that Lender consent shall not be required for (i) Borrower’s
intercompany transactions with its Subsidiaries conducted in the ordinary course
of its business and substantially in accordance with past practices, (ii) any
transaction that does not provide for Borrower making payments, incurring
liabilities or transferring property with a value of less than Two Hundred Fifty
Thousand Dollars ($250,000), or (iii) any transaction approved by the Board, by
the vote of its disinterested directors.

5.19Names and Trade Names.  During the past 5 years, Borrower’s name has always
been as set forth on the first page of this Agreement and Borrower uses no trade
names, assumed names, fictitious names or division names in the operation of its
business, except as set forth in the Disclosure Schedules.  

5.20Solvency.  The fair salable value of the Borrower’s assets on a going
concern basis exceeds the fair value of its liabilities; Borrower is not left
with unreasonably small capital after the consummation of transactions under
this Agreement.

5.21Full Disclosure.  No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Lender taken
together with all such certificates and written statements furnished to Lender
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading, it being recognized by Lender that the projections
and forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not to be viewed as facts and that actual results during the
period or periods covered by any such projections and forecasts may differ from
the projected or forecasted results.

6.

AFFIRMATIVE COVENANTS.  

Borrower covenants that, until payment in full of all outstanding Obligations
(other than contingent indemnification obligations), and for so long as Lender
may have any commitment to make a Credit Extension hereunder, Borrower shall do
all of the following:

6.1Good Standing and Government Compliance.  Borrower shall maintain its
organizational existence and good standing in the Borrower State, Borrower’s
Subsidiaries shall maintain their organizational existence and good standing in
their respective jurisdictions or countries of organization or

10

--------------------------------------------------------------------------------

 

formation, Borrower shall maintain qualification and good standing in each other
jurisdiction in which the failure to so qualify could have a Material Adverse
Change, and Borrower shall furnish to Lender the organizational identification
number issued to Borrower by the authorities of the state in which Borrower is
organized, if applicable.  Borrower shall meet, and shall cause each Subsidiary
to meet, the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA.  Borrower shall comply in all material respects
with all applicable Environmental Laws, and maintain all material permits,
licenses and approvals required thereunder where the failure to do so could have
a Material Adverse Change.  Borrower shall comply, and shall cause each
Subsidiary to comply, with all statutes, laws, ordinances and government rules
and regulations to which it is subject, and shall maintain, and shall cause each
of its Subsidiaries to maintain, in force all licenses, approvals and
agreements, the loss of which or failure to comply with which would reasonably
be expected to have a Material Adverse Change.

6.2Financial Statements, Collateral Reports, Certificates and Notices.  Borrower
shall deliver the following to Lender, in each case in form and substance
reasonably satisfactory to Lender:

(a)as soon as available, but in any event within 20 days after the end of each
calendar

month, company-prepared consolidated and consolidating financial statements,
including a balance sheet, income statement and cash flow statement, in a form
reasonably acceptable to Lender and certified by a Responsible

Officer;

(b)as soon as available, but no later than 120 days after the last day of each
Fiscal Year,

audited consolidated and consolidating financial statements of Borrower prepared
in accordance with GAAP or IFRS, consistently applied, together with an opinion
which is unqualified on such financial statements (provided that Borrower’s
financial statements may contain a going concern qualification based on
liquidity) of an independent certified public accounting firm selected by
Borrower and reasonably acceptable to Lender (provided that if a firm is
acceptable to Senior Lender, it shall be acceptable to Lender) and a copy of any
management letter sent to Borrower by such accountants.  If the audited
financial statements contain a going concern qualification based on liquidity,
Borrower shall deliver, concurrent with the delivery of such statements, a
statement whether, in Borrower’s good faith judgment, such going concern
qualification indicates that a Material Adverse Change has occurred;

(c)no earlier than ninety 90 days prior to and no later than 30 days after the
beginning of

each Fiscal Year, financial and business projections and a budget for Borrower
and its Subsidiaries (including a balance sheet, an income statement, and a
statement of cash flows), presented in a month-by-month format, for such Fiscal
Year, with written certification signed by a Responsible Officer of approval
thereof by the Board, which shall include the assumptions used therein, together
with appropriate supporting details as reasonably requested by

Lender;

(d)such sales projections, budgets, operating plans or other financial
information generally

prepared by Borrower in the ordinary course of business as Lender may reasonably
request from time to time;

(e)upon Lender’s request, within 30 days after the last day of each fiscal
quarter, a report

signed by Borrower, in form reasonably acceptable to Lender, listing any
applications or registrations that Borrower has made or filed in respect of any
Patents, Copyrights or Trademarks and the status of any outstanding applications
or registrations, as well as any material change in Borrower’s Patents,
Copyrights or Trademarks, including but not limited to any subsequent ownership
right of Borrower in or to any Trademark, Patent or Copyright not previously
identified to Lender;

(f)concurrently with delivery to Senior Lender, each report delivered to Senior
Lender in

accordance with the Senior Loan Agreement and each notice to Senior Lender of a
Senior Default and promptly upon receipt, a copy of any notice of Senior
Default, acceleration of the Senior Debt or election to exercise any rights and
remedies that Borrower receives from Senior Lender;  

11

--------------------------------------------------------------------------------

 

(g)promptly upon the filing thereof, copies of all registration statements and
annual,

quarterly, monthly or other regular reports which Borrower or any of its
Subsidiaries files with the SEC, as well as promptly providing to Lender copies
of any reports and proxy statements delivered to its shareholders;

(h)as soon as available, but no later than 20 days after the last day of each
calendar month,

aged listings of accounts receivable and accounts payable, inventory report,
customer orders report, units shipped and unit sales report (including report by
major customers), and management financial reports;

(i)as soon as available, but no later than 30 days after the end of each fiscal
quarter, a

customer warranties claim report for such fiscal quarter;  

(j)promptly upon the occurrence thereof, but no later than 5 days thereafter,
notice of any

termination of any agreement for stocked products with AT&T or Verizon.  Such
notice shall include Borrower’s statement whether, in its good faith judgment,
such termination causes a Material Adverse Change; and  

(k)promptly following request therefor by Lender, such other business or
financial data,

reports, appraisals and projections as Lender may reasonably request.

Borrower may deliver to Lender on an electronic basis any certificates, reports
or information required pursuant to this Section 6.2, and Lender shall be
entitled to rely on the information contained in the electronic files, provided
that Lender in good faith believes that the files were delivered by a
Responsible Officer.  If Borrower delivers any such information electronically,
then, if requested by Lender, Borrower shall also deliver such information to
lender by U.S. Mail, reputable overnight courier service, hand delivery,
facsimile or .pdf file within 5 Business Days after Borrower’s electronic
submission of such information.

6.3Inventory; Returns.  Borrower shall keep all Inventory in good and
merchantable condition, free from all material defects except for Inventory for
which adequate reserves have been made.  Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist on the
Effective Date.  Borrower shall promptly notify Lender of all returns and
recoveries and of all disputes and claims involving more than $250,000.

6.4Taxes.  Borrower shall make, and cause each Subsidiary to make, due and
timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability,
and will execute and deliver to Lender, on demand, proof satisfactory to Lender
indicating that Borrower or a Subsidiary has made such payments or deposits and
any appropriate certificates attesting to the payment or deposit thereof;
provided that Borrower or a Subsidiary need not make any payment if the amount
or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP or IFRS, as
applicable), by Borrower.

6.5Insurance.  

(a)Borrower, at its expense, shall keep the Collateral insured against loss or
damage by fire,

theft, explosion, sprinklers, and all other hazards and risks, and in such
amounts, as ordinarily insured against by other owners in similar businesses
conducted in the locations where Borrower’s business is conducted on the date
hereof.  Borrower shall also maintain liability and other insurance in amounts
and of a type that are customary to businesses similar in size and scope to
Borrower’s.

(b)All such policies of insurance shall be in such form, with such companies,
and in such

12

--------------------------------------------------------------------------------

 

amounts as reasonably satisfactory to Lender.  Subject to the rights of Senior
Lender, all policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to Lender, showing Lender as the lender loss
payee, and all liability insurance policies shall show Lender as an additional
insured and specify that the insurer must give at least twenty (20) days’ notice
to Lender before canceling its policy for any reason.  Upon Lender’s request,
Borrower shall deliver to Lender certified copies of the policies of insurance
and evidence of all premium payments.  If no Event of Default has occurred and
is continuing, proceeds payable under any casualty policy will, at Borrower’s
option, be payable to Borrower to replace the property subject to the claim,
provided that any such replacement property shall be deemed Collateral in which
Lender has been granted a security interest.  If an Event of Default has
occurred and is continuing, subject to the rights of Senior Lender, all proceeds
payable under any such policy shall, at Lender’s option, be payable to Lender to
be applied on account of the Obligations.

6.6Notices.  Borrower shall provide written notice to Lender of the following:

(a)Locations.  Promptly upon becoming aware of (but in no event less than ten
(10) days

after the occurrence thereof) the proposed opening of any new place of business
or new location of Collateral (other than an Excluded Location), the closing of
any existing place of business or location of Collateral (other than an Excluded
Location), any change of in the location of Borrower’s books, records and
accounts (or copies thereof), the opening or closing of any post office box, the
opening or closing of any bank account or, if any of the Collateral consists of
Goods of a type normally used in more than one state, the use of any such Goods
in any state other than a state in which Borrower has previously advised Lender
that such Goods will be used.

(b)Litigation and Proceedings.  Promptly upon becoming aware thereof, (i) of any
litigation,

arbitration, governmental investigation or other actions or proceedings which
are pending or threatened in writing against Borrower or any Subsidiary or to
which any of the properties of any thereof is subject which could reasonably be
expected to have a Material Adverse Change, and (ii) of any Commercial Tort
Claims of Borrower that may arise.

(c)Names and Trade Names.  Within ten (10) days after the change of Borrower’s
name or

the use of any trade name, assumed name, fictitious name or division name not
previously disclosed to Lender in writing.

(d)ERISA Matters.  Promptly upon (i) the occurrence of any Reportable Event
which might

result in the termination by the PBGC of any Plan covering any officers or
employees of Borrower, any benefits of which are, or are required to be,
guaranteed by the PBGC, (ii) receipt of any notice from the PBGC of its
intention to seek termination of any Plan or appointment of a trustee therefore,
(iii) its intention to terminate or withdraw from any Plan, (iv) the institution
of any steps by any member of the Controlled Group or any other Person to
terminate any Pension Plan, (v) the failure of Borrower or any ERISA Affiliate
of any member of the Controlled Group or any other Person to make a required
contribution to any Pension Plan (if such failure is sufficient to give rise to
a Lien under Section 302(f) of ERISA) or to any Multiemployer Plan, (vi) the
taking of any action with respect to a Pension Plan which could result in the
requirements that Borrower furnish a bond or other security to the PBGC or such
Pension Plan, (vii) the occurrence of any event with respect to any Pension Plan
or Multiemployer Plan which could result in the incurrence by any ERISA
Affiliate or any member of the Controlled Group of any material liability, fine
or penalty (including any claim or demand for withdrawal liability or partial
withdrawal from any Multiemployer Plan), (viii) any material increase in the
contingent liability of Borrower with respect to any postretirement welfare plan
benefit, or (ix) any notice that any Multiemployer Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of an excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

(e)Environmental Matters.  Immediately upon becoming aware of any investigation,

proceeding, complaint, order, directive, claim, citation or notice with respect
to any non-compliance with or violation of the requirements of any Environmental
Law by Borrower or the generation, use, storage, treatment, transportation,

13

--------------------------------------------------------------------------------

 

manufacture handling, production or disposal of any Hazardous Materials or any
other environmental, health or safety matter which affects Borrower or its
business operations or assets or any properties at which Borrower has
transported, stored or disposed of any Hazardous Materials unless the foregoing
could not reasonably be expected to have a Material Adverse Change.

(f)Default; Material Adverse Change.  Promptly of (i) any Material Adverse
Change or any

event or circumstance that would reasonably be expected to result in a Material
Adverse Change, (ii) the occurrence of any Event of Default hereunder, or (iii)
the occurrence of any Potential Default.

All of the foregoing notices shall be provided by Borrower to Lender in writing
and shall describe the steps being taken by Borrower or any Subsidiary affected
thereby with respect thereto.

6.7Compliance with Laws and Maintenance of Permits.  Borrower shall maintain all
governmental consents, franchises, certificates, licenses, authorizations,
approvals and permits, the lack of which would have a Material Adverse Change
and Borrower shall remain in compliance with all applicable federal, state,
local and foreign statutes, orders, regulations, rules and ordinances (including
Environmental Laws and statutes, orders, regulations, rules and ordinances
relating to taxes, employer and employee contributions and similar items,
securities, ERISA or employee health and safety) the failure with which to
comply would have a Material Adverse Change.  Following any determination by
Lender that there is non-compliance, or any condition which requires any action
by or on behalf of Borrower in order to avoid non-compliance, with any
Environmental Law, at Borrower’s expense cause an independent environmental
engineer acceptable to Lender to conduct such tests of the relevant site(s) as
are appropriate and prepare and deliver a report setting forth the results of
such tests, a proposed plan for remediation and an estimate of the costs
thereof.

6.8Inspection and Audits.  Borrower shall permit Lender, or any Persons
designated by Lender, to call at Borrower’s places of business at any reasonable
times and upon reasonable prior written notice, and, without hindrance or delay,
to inspect the Collateral and to inspect, audit, check and make extracts from
Borrower’s books, records, journals, orders, receipts and any correspondence and
other data relating to Borrower’s business, the Collateral or any transactions
between the parties hereto, and shall have the right to make such verification
concerning Borrower’s business as Lender may consider reasonable under the
circumstances.  Borrower shall furnish to Lender such information relevant to
Lender’s rights under the Loan Documents as Lender shall at any time and from
time to time request.  Borrower authorizes Lender to discuss the affairs,
finances and business of Borrower with any officers, employees or directors of
Borrower or with any Affiliate or the officers, employees or directors of any
Affiliate, and to discuss the financial condition of Borrower with Borrower’s
independent public accountants.  Any such discussions shall be without liability
to Lender or to Borrower’s independent public accountants.  Inspections or
audits shall be conducted no more often than once every twelve (12) months
unless an Event of Default has occurred and is continuing in which case such
inspections and audits shall occur as often as Lender shall determine is
necessary.  The foregoing inspections and audits shall be at Borrower’s expense.

6.9Appraisals.  Borrower shall permit Lender to retain an inventory appraiser
satisfactory to Lender to conduct appraisals of Borrower’s Inventory from time
to time at Borrower’s expense; provided, however, that, (i) notwithstanding the
foregoing or anything else contained herein, Borrower shall have no obligation
to pay for more than one appraisal per calendar year while no Default Period
exists, and (ii) if Senior Lender has conducted an appraisal within six (6)
months prior to Lender’s election to require an appraisal, Borrower may deliver
a copy of such Senior Lender appraisal in satisfaction of Lender’s election to
require an appraisal.

6.10Collateral.  Borrower shall keep the Collateral in good condition, repair
and order, ordinary wear and tear excepted, and shall make all necessary repairs
to the Equipment and replacements thereof so that the operating efficiency and
the value thereof shall at all times be preserved and maintained in all material
respects.  Subject to the limitations on inspection rights set forth in Section
6.8, Borrower shall permit Lender to examine any of the Collateral at any time
and wherever the Collateral may be located and, Borrower shall, immediately upon
request therefor by Lender, deliver to Lender any and all evidence of ownership
of any of the Equipment including certificates of title and applications of
title.  Borrower shall, at the request of Lender,

14

--------------------------------------------------------------------------------

 

indicate on its records concerning the Collateral a notation, in form
satisfactory to Lender, of the security interest of Lender hereunder.

6.11Use of Proceeds.  Except as otherwise approved by Lender, Borrower shall use
the proceeds of each Term Loan Advance solely in accordance with the proposed
use of such Term Loan Advance specified in the Advance Request for such Credit
Extension.

6.12Intellectual Property.  Borrower shall maintain adequate licenses, Patents,
Copyrights, Trademarks and other Intellectual Property to continue its business
as heretofore conducted by it or as hereafter conducted by it unless the failure
to maintain any of the foregoing could not reasonably be expected to have a
Material Adverse Change.

6.13Creation/Acquisition of Subsidiaries.  If Borrower or any Subsidiary creates
or acquires any new Subsidiary, Borrower or such Subsidiary shall promptly
notify Lender of the creation or acquisition of such new Subsidiary and take all
such action as may be reasonably required by Lender to cause such new
Subsidiary, if a domestic Subsidiary, to guarantee the Obligations of Borrower
under the Loan Documents and to grant a continuing pledge and security interest
in and to the collateral of such new domestic Subsidiary (substantially as
described on Exhibit B hereto), and Borrower shall grant and pledge to Lender a
perfected security interest in 100% of the Shares of such new Subsidiary, if a
domestic Subsidiary, or in 65% of the Shares of such new Subsidiary, if such new
Subsidiary is a foreign Subsidiary.

6.14Patriot Act. and Office of Foreign Assets Control. Borrower shall (a)
ensure, and cause each Subsidiary to ensure, that no Person who owns a
controlling interest in or otherwise controls Borrower or any Subsidiary is or
shall be listed on the Specially Designated Nationals and Blocked Person List or
other similar lists maintained by OFAC, the Department of the Treasury or
included in any Executive Orders, (b) not use or permit the use of the proceeds
of the Loans to violate any of the foreign asset control regulations of OFAC or
any enabling statute or Executive Order relating thereto, and (c) comply, and
cause each Subsidiary to comply, with all applicable Bank Secrecy Act laws and
regulations, as amended.

6.15Further Assurances.  At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Lender to effect the purposes of this Agreement.

7.

NEGATIVE COVENANTS.  

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations (other than contingent
indemnification obligations) are paid in full or for so long as Lender may have
any commitment to make any Credit Extensions, Borrower will not do any of the
following:

7.1Dispositions.  Convey, sell, lease, license, transfer or otherwise dispose of
(collectively, to “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, or, subject to Section 6.6, move
cash balances on deposit with Lender to accounts opened at another financial
institution, other than Permitted Transfers.

7.2Change in Name, Location, Executive Office, or Executive Management; Change
in Business; Change in Fiscal Year; Change in Control.  Change its name or the
Borrower State without 30 days’ prior written notification to Lender; relocate
its chief executive office without 10 days’ prior written notification to
Lender; replace its chief executive officer or chief financial officer (i)
without prompt notice to Lender and (ii) unless a replacement for such officer
is approved by the Board and engaged by Borrower within 90 days after such
change; engage in any business, or permit any of its Subsidiaries to engage in
any business, other than or reasonably related or incidental to the businesses
currently engaged in by Borrower; change its Fiscal Year end; have a Change in
Control; provided that the foregoing clause shall not apply to any Change of
Control pursuant to which the Obligations (other than contingent indemnification
obligations) are paid in full in cash contemporaneously with the close or
consummation of such transaction and the Lender’s obligations to make any Credit
Extensions are terminated as of the close or consummation of such transaction.

15

--------------------------------------------------------------------------------

 

7.3Mergers or Acquisitions.  Merge or consolidate or sell, lease or otherwise
dispose of any of its assets other than in the ordinary course of business and
other than Permitted Transfers; purchase all or substantially all of the stock
or other equity interests or all or a material portion of the assets of any
Person or division of such Person; or except as permitted under Section 7.6,
enter into any purchase, redemption or retirement of any shares of any class of
its stock or any other of its equity interests.  A Subsidiary may merge or
consolidate into another Subsidiary, with the prior written consent of Lender,
not to be unreasonably withheld.

7.4Indebtedness.  Create, incur, assume, guarantee or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness, or prepay any Indebtedness or take any actions which
impose on Borrower an obligation to prepay any Indebtedness, except Indebtedness
to Lender.

7.5Encumbrances.  Create, incur, assume or allow any Lien with respect to any of
its property, or assign or otherwise convey any right to receive income, or
permit any of its Subsidiaries so to do, except for Permitted Liens and for
sales of Accounts pursuant to Permitted Programs, or covenant to any other
Person that Borrower in the future will refrain from creating, incurring,
assuming or allowing any Lien with respect to any of Borrower’s property except
for customary restrictions on assignment in in-bound licenses of Intellectual
Property where Borrower is the licensee and restrictions on encumbrance of
equipment subject to Permitted Liens described in clause (d) of the definition
of Permitted Liens.

7.6Distributions.  Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any of Borrower’s
capital stock, except that Borrower may (i) repurchase the stock of former or
existing employees, directors and consultants pursuant to stock repurchase
agreements as long as an Event of Default does not exist prior to such
repurchase or would not exist after giving effect to such repurchase, (ii) with
the prior written consent of Lender, repurchase the stock of former or existing
employees, directors and consultants pursuant to stock repurchase agreements by
the cancellation of indebtedness owed by such former employees to Borrower,
(iii) convert of any of its convertible securities (including warrants) into
other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof, (iv) make dividends and distributions solely in
common stock or any other equity security, (v) distribute equity securities to
current or former employees or directors upon the exercise of their options, and
(vi) make cash payments in an aggregate amount not to exceed $100,000 in lieu of
fractional shares in connection with conversions permitted by clause (iii)
above.

7.7Investments.  Directly or indirectly acquire or own, or make any Investment
in or to any Person, or permit any of its Subsidiaries so to do, other than
Permitted Investments, or maintain or invest any of its property with a Person
other than Lender or Lender’s Affiliates or permit any Subsidiary to do so
unless such Person has entered into a control agreement with Lender, in form and
substance satisfactory to Lender, or suffer or permit any Subsidiary to be a
party to, or be bound by, an agreement that restricts such Subsidiary from
paying dividends or otherwise distributing property to Borrower.

7.8Transactions with Affiliates.  Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for:  (a)
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person; (b)
transactions permitted by Section 7.6; (c) transactions constituting bona fide
rounds of Borrower’s common or preferred stock financing (or Subordinated Debt
financing) for capital raising purposes, but only if approved by the Board, (d)
reasonable and customary fees paid to independent members of the Board not to
exceed $75,000 in cash for each such director in any Fiscal Year, and (e)
Permitted Transfers to and Permitted Investments in Subsidiaries.

7.9Subordinated Debt; Senior Debt.  Make any payment in respect of any
Subordinated Debt, or permit any of its Subsidiaries to make any such payment,
except in compliance with the terms of such Subordinated Debt and the terms of
the subordination agreement relating to such Subordinated Debt, or amend any
provision of any document evidencing such Subordinated Debt, except in
compliance with the terms of the subordination agreement relating to such
Subordinated Debt, or amend any provision affecting Lender’s rights contained in
any documentation relating to the Subordinated Debt without Lender’s prior

16

--------------------------------------------------------------------------------

 

written consent, or amend any provision of any document evidencing the Senior
Debt in violation of the terms of the Subordination Agreement.

7.10Inventory and Equipment.  Store any Material Collateral with a bailee,
warehouseman, or similar third party unless the third party has been notified of
Lender’s security interest and Lender (a) has received an acknowledgment from
the third party that it is holding or will hold such Material Collateral for
Lender’s benefit or (b) is in possession of the warehouse receipt, where
negotiable, covering such Material Collateral.  Except for

Inventory sold in the ordinary course of business and except for Excluded
Locations and such other locations as Lender may approve in writing, Borrower
shall keep the Inventory and Equipment only at the location set forth in Section
10 and such other locations of which Borrower gives Lender prior written
notice.  Borrower shall not (a) permit any Equipment to become a Fixture to real
property unless such real property is owned by Borrower and is subject to a
mortgage in favor of Lender, or if such real estate is leased, is subject to a
landlord’s agreement in favor of Lender on terms acceptable to Lender, or (b)
permit any Equipment to become an accession to any other personal property
unless such personal property is subject to a first priority lien in favor of
Lender.

7.11No Investment Company; Margin Regulation.  Become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.

7.12ERISA.  Except as set forth in the Disclosure Schedules, directly or through
any ERISA Affiliate, (a) adopt, create, assume or become a party to any Pension
Plan, (b) incur any obligation to contribute to any Multiemployer Plan, (c)
incur any obligation to provide post-retirement medical or insurance benefits
with respect to employees or former employees (other than benefits required by
law) or (d) amend any Plan in a manner that would materially increase its
funding obligations.

7.13Capital Expenditures.  Unless Lender otherwise approves, make, or permit any
of its Subsidiaries to make, any Capital Expenditure if, after giving effect to
such Capital Expenditure, the aggregate cost of all Capital Expenditures would
exceed $1,000,000 during any Fiscal Year.  

7.14Account Adjustments.  During any Default Period, Borrower shall not settle
or adjust Accounts in a manner which would result in reduction of amounts
payable under such Accounts in excess of $100,000 in the aggregate.

8.

EVENTS OF DEFAULT.  

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

8.1Payment Default.  If Borrower fails to pay when due any payment of principal
or interest due on the Credit Extensions, or Borrower fails to pay any fee
within 3 Business Days of the due date thereof, or Borrower fails to pay any
Lender Expenses or any other amount payable hereunder or under any Loan Document
within 10 Business Days after the due date thereof;

8.2Covenant Default.  

(a)If Borrower fails to perform any obligation under Section 6 or violates any
of the

covenants contained in Section 7;  

(b)If Borrower fails or neglects to perform or observe any other material term,
provision,

condition or covenant contained in this Agreement, in any of the Loan Documents,
or in any other present or future agreement between Borrower and Lender and as
to any default under such other term, provision, condition or covenant that can
be cured, has failed to cure such default within 15 days after Borrower receives
notice thereof or any executive officer of Borrower becomes aware thereof; or

17

--------------------------------------------------------------------------------

 

(c)If at any time, Lender's security interest in the Collateral is not prior to
all other security

interests or Liens of record except for Permitted Liens;

8.3Material Adverse Change.  If there occurs a Material Adverse Change;

8.4Attachment.  If any material portion of Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within 10 days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s assets by the United States Government,
or any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within 10 days after
Borrower receives notice thereof, provided that none of the foregoing shall
constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be made during such cure period);

8.5Insolvency.  If an Insolvency Proceeding is commenced by Borrower, or if an
Insolvency Proceeding is commenced against Borrower and is not dismissed or
stayed within 45 days (provided that no Credit Extensions will be made prior to
the dismissal of such Insolvency Proceeding);

8.6Other Agreements.  If there is, under any agreement to which Borrower is a
party with a third party or parties, (i) a default resulting in (A) a right by
such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount individually or in the aggregate in
excess of $250,000, including the Senior Debt, or (B) in the case of Senior
Lender, the exercise of exclusive control with respect to Borrower’s operating
accounts; or (ii) a default that causes a Material Adverse Change; provided,
however, that upon the cure or waiver of any default described in clause (i) or
clause (ii) with respect to the Senior Debt, the Event of Default under this
Section 8.6 shall be automatically cured;

8.7Subordinated Debt.  If Borrower makes any payment on account of Subordinated
Debt, except to the extent the payment is allowed under any subordination
agreement entered into with Lender relating to such Subordinated Debt;

8.8Judgments.  If one or more final judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least
$250,000 (not covered by independent third-party insurance as to which liability
has been accepted by such insurance carrier) shall be rendered against Borrower
or the Subsidiary and the same are not within 10 days after the entry thereof,
discharged or execution thereof stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay (provided
that no Credit Extensions will be made prior to the discharge, stay, or bonding
of such judgment, order or decree).

8.9Misrepresentations.  If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Lender by any Responsible Officer
pursuant to this Agreement or to induce Lender to enter into this Agreement or
any other Loan Document.

8.10Guaranty.  If any guaranty of all or a portion of the Obligations (a
“Guaranty”) ceases for any reason to be in full force and effect, or any
Guarantor fails to perform any obligation under any Guaranty or any security
agreement securing any Guaranty (collectively, the “Guaranty Documents”), or any
event of default occurs under any Guaranty Document or any Guarantor revokes or
purports to revoke a Guaranty, or any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
in any Guaranty Document or in any certificate delivered to Lender in connection
with any Guaranty Document, or if any of the circumstances described in Sections
8.3 through 8.8 occur with respect to any Guarantor.

18

--------------------------------------------------------------------------------

 

9.

LENDER’S RIGHTS AND REMEDIES.  

9.1Rights and Remedies.  Upon the occurrence and during the continuance of an
Event of Default, Lender may, at its election, without notice of its election
and without demand, do any one or more of the following, all of which are
authorized by Borrower:

(a)Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.5, all
Obligations shall become immediately due and payable without any action by
Lender);

(b)Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrower and Lender;

(c)Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms

and in whatever order Lender reasonably considers advisable;

(d)Make such payments and do such acts as Lender considers necessary or
reasonable to

protect its security interest in the Collateral.  Borrower agrees to assemble
the Collateral if Lender so requires, and to make the Collateral available to
Lender as Lender may designate.  Borrower authorizes Lender to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Lender’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith.  With respect to any of Borrower’s owned premises,
Borrower hereby grants Lender a license to enter into possession of such
premises and to occupy the same, without charge, in order to exercise any of
Lender’s rights or remedies provided herein, at law, in equity, or otherwise;

(e)Set off and apply to the Obligations any and all indebtedness at any time
owing to or for

the credit or the account of Borrower held by Lender;

(f)Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale,

and sell (in the manner provided for herein) the Collateral.  Lender is hereby
granted a license or other right, solely pursuant to the provisions of this
Section 9.1, to use, without charge, Borrower’s labels, patents, copyrights,
rights of use of any name, trade secrets, trade names, trademarks, service
marks, and advertising matter, or any property of a similar nature, as it
pertains to the Collateral, in completing production of, advertising for sale,
and selling any Collateral and, in connection with Lender’s exercise of its
rights under this Section 9.1, Borrower’s rights under all licenses and all
franchise agreements shall inure to Lender’s benefit;

(g)Sell the Collateral at either a public or private sale, or both, by way of
one or more

contracts or transactions, for cash or on terms, in such manner and at such
places (including Borrower’s premises) as Lender determines is commercially
reasonable, and apply any proceeds to the Obligations in whatever manner or
order Lender deems appropriate.  Lender may sell the Collateral without giving
any warranties as to the Collateral.  Lender may specifically disclaim any
warranties of title or the like.  This procedure will not be considered
adversely to affect the commercial reasonableness of any sale of the
Collateral.  If Lender sells any of the Collateral upon credit, Borrower will be
credited only with payments actually made by the purchaser, received by Lender,
and applied to the indebtedness of the purchaser.  If the purchaser fails to pay
for the Collateral, Lender may resell the

Collateral and Borrower shall be credited with the proceeds of the sale;

(h)Lender may credit bid and purchase at any public sale; and

(i)Apply for the appointment of a receiver, trustee, liquidator or conservator
of the Collateral, without notice and without regard to the adequacy of the
security for the

19

--------------------------------------------------------------------------------

 

Obligations and without regard to the solvency of Borrower, any guarantor or any
other Person liable for any of the Obligations.

Any deficiency that exists after disposition of the Collateral as provided above
will be paid immediately by Borrower.  Lender may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.

9.2Power of Attorney.  Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Lender
(and any of Lender’s designated officers, or employees) as Borrower’s true and
lawful attorney to:  (a) send requests for verification of Accounts or notify
account debtors of Lender’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Lender’s possession, cash or deposit such checks or other items of
payment or security, and apply to the Obligations all proceeds of such checks or
other items; (c) sign Borrower’s name on any invoice or bill of lading relating
to any Account, drafts against account debtors, schedules and assignments of
Accounts, verifications of Accounts, and notices to account debtors; (d) dispose
of any Collateral and apply all cash sale proceeds to the Obligations; (e) make,
settle, and adjust all claims under and decisions with respect to Borrower’s
policies of insurance and apply to the Obligations all amounts received by
Lender pursuant to such policies; (f) settle and adjust disputes and claims
respecting the accounts directly with account debtors, for amounts and upon
terms which Lender determines to be reasonable, and apply to the Obligations all
amounts received by Lender in connection with any such settlement and
adjustment; (g) enter into a short-form intellectual property security agreement
consistent with the terms of this Agreement for recording purposes only or
modify, in its sole discretion, any intellectual property security agreement
entered into between Borrower and Lender without first obtaining Borrower’s
approval of or signature to such modification by amending the schedules thereto,
as appropriate, to include reference to any right, title or interest in any
Copyrights, Patents or Trademarks acquired by Borrower after the execution
hereof or to delete any reference to any right, title or interest in any
Copyrights, Patents or Trademarks in which Borrower no longer has or claims to
have any right, title or interest; and (h) file, in its sole discretion, one or
more financing or continuation statements and amendments thereto, relative to
any of the Collateral; provided Lender may exercise such power of attorney to
sign the name of Borrower on any of the documents described in clause (g) above,
regardless of whether a Default Period is in effect.  The appointment of Lender
as Borrower’s attorney in fact, and each and every one of Lender’s rights and
powers, being coupled with an interest, is irrevocable until all of the
Obligations (other than contingent indemnification obligations) have been fully
repaid and performed and Lender’s obligation to provide advances hereunder is
terminated.

9.3Accounts Collection.  At any time after the occurrence and during the
continuation of an Event of Default, (a) Lender may notify any Person owing
funds to Borrower of Lender’s security interest in such funds and verify the
amount of such Account; and (b) Borrower shall collect all amounts owing to
Borrower for Lender, receive in trust all payments as Lender’s trustee, and
immediately deliver such payments to Lender in their original form as received
from the account debtor, with proper endorsements for deposit.

9.4Lender Expenses.  If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Lender may do any or all of the following
after reasonable notice to Borrower:  (a) make payment of the same or any part
thereof; or (b) obtain and maintain insurance policies of the type discussed in
Section 6.5, and take any action with respect to such policies as Lender deems
prudent.  Any amounts so paid or deposited by Lender shall constitute Lender
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral.  Any payments made by Lender shall not constitute an agreement by
Lender to make similar payments in the future or a waiver by Lender of any Event
of Default under this Agreement.

9.5Lender’s Liability for Collateral.  Lender has no obligation to clean up or
otherwise prepare the Collateral for sale.  All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.

20

--------------------------------------------------------------------------------

 

9.6No Obligation to Pursue Others.  Lender has no obligation to attempt to
satisfy the Obligations by collecting them from any other person liable for them
and Lender may release, modify or waive any collateral provided by any other
Person to secure any of the Obligations, all without affecting Lender’s rights
against Borrower.  Borrower waives any right it may have to require Lender to
pursue any other Person for any of the Obligations.

9.7Remedies Cumulative.  Lender’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative.  Lender shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity.  No exercise by Lender of one right or remedy shall
be deemed an election, and no waiver by Lender of any Event of Default on
Borrower’s part shall be deemed a continuing waiver.  No delay by Lender shall
constitute a waiver, election, or acquiescence by it.  No waiver by Lender shall
be effective unless made in a written document signed on behalf of Lender and
then shall be effective only in the specific instance and for the specific
purpose for which it was given.  Borrower expressly agrees that this Section 9.6
may not be waived or modified by Lender by course of performance, conduct,
estoppel or otherwise.

9.8Demand; Protest.  Except as otherwise provided in this Agreement, Borrower
waives demand, protest, notice of protest, notice of default or dishonor, notice
of payment and nonpayment and any other notices relating to the Obligations.

10.

NOTICES.  

All notices or demands by any party relating to this Agreement or any other
agreement entered into in connection herewith shall be in writing and (except
for financial statements and other informational documents which may be sent by
first-class mail, postage prepaid or e-mail) shall be personally delivered or
sent by a recognized overnight delivery service, certified mail, postage
prepaid, return receipt requested, or by telefacsimile to Borrower or to Lender,
as the case may be, at its addresses set forth below:

If to Borrower:

Sonim Technologies, Inc.

1825 S. Grant Street, Suite 200

San Mateo, CA 94402

Attn: Richard Long

Fax: (650) 378-8109

E-mail: r.long@sonimtech.com

If to Lender:

B. Riley Principal Investments, LLC

21255 Burbank Boulevard, Suite 400

Woodland Hills, CA 91367

Attention: Mr Kenny Young, Chief Executive Officer Tel: 703-469-1900

E-mail: kyoung@brileyfin.com

With a copy to:

Alan N. Forman  

Executive Vice President & General Counsel B.

Riley Financial, Inc.

299 Park Ave., 7th Floor

New York, NY 10171

Tel: (212) 409-2420  

E-mail:  aforman@brileyfin.com

Notice shall be effective upon receipt by the addressee thereof; provided,
however, that if any notice is tendered to an addressee and delivery thereof is
refused by such addressee, such notice shall be effective upon such tender
unless expressly set forth in such notice.  The parties hereto may change the
address at which they are to receive notices hereunder, by notice in writing in
the foregoing manner given to the other.

11.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL PREFERENCE.  

21

--------------------------------------------------------------------------------

 

11.1Governing Law and Venue.  This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of California, without regard
to principles of conflicts of law.  Each of Borrower and Lender hereby submits
to the exclusive jurisdiction of the state and Federal courts located in the
County of Los Angeles, State of California; provided, however, that nothing in
this Agreement shall be deemed to operate to preclude Lender from bringing suit
or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the Obligations, or to enforce a judgment
or other court order in favor of Lender.  Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 and that
service so made shall be deemed completed upon the earlier to occur of
Borrower’s actual receipt thereof or 3 days after deposit in the U.S. mails,
proper postage prepaid.

11.2JURY TRIAL WAIVER.  BORROWER AND LENDER EACH WAIVE THEIR RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS.  THIS WAIVER IS A MATERIAL
INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL.

11.3JUDICIAL REFERENCE PROVISION.  WITHOUT INTENDING IN ANY WAY TO LIMIT THE
PARTIES’ AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY, if the
above waiver of the right to a trial by jury is not enforceable, the parties
hereto agree that any and all disputes or controversies of any nature between
them arising at any time shall be decided by a reference to a private judge,
mutually selected by the parties (or, if they cannot agree, by the Presiding
Judge of the Los Angeles County, California Superior Court) appointed in
accordance with California Code of Civil Procedure Section 638 (or pursuant to
comparable provisions of federal law if the dispute falls within the exclusive
jurisdiction of the federal courts), sitting without a jury, in Santa Clara
County, California; and the parties hereby submit to the jurisdiction of such
court.  The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive.  The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers.  All such proceedings shall be closed to the public and confidential,
and all records relating thereto shall be permanently sealed.  If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Santa Clara County, California
Superior Court for such relief.  The proceeding before the private judge shall
be conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings.  The parties shall be entitled to
discovery which shall be conducted in the same manner as it would be before a
court under the rules of discovery applicable to judicial proceedings.  The
private judge shall oversee discovery and may enforce all discovery rules and
orders applicable to judicial proceedings in the same manner as a trial court
judge.  The parties agree that the selected or appointed private judge shall
have the power to decide all issues in the action or proceeding, whether of fact
or of law, and shall report a statement of decision thereon pursuant to
California Code of Civil Procedure§ 644(a).  Nothing in this paragraph shall
limit the right of any party at any time to exercise self-help remedies,
foreclose against collateral, or obtain provisional remedies.  The private judge
shall also determine all issues relating to the applicability, interpretation,
and enforceability of this paragraph.

12.

GENERAL PROVISIONS.  

12.1Successors and Assigns.  This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties and
shall bind all persons who become bound as a debtor to this Agreement; provided,
however, that neither this Agreement nor any rights hereunder may be assigned by
Borrower without Lender’s prior written consent, which consent may be granted or

22

--------------------------------------------------------------------------------

 

withheld in Lender’s sole discretion.  Lender shall have the right without the
consent of or notice to Borrower to sell, transfer, negotiate, or grant
participation in all or any part of, or any interest in, Lender’s obligations,
rights and benefits hereunder.

12.2Indemnification.  Borrower shall defend, indemnify and hold harmless Lender
and its officers, employees, and agents against:  (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Agreement or any other Loan Document;
and (b) all losses or Lender Expenses in any way suffered, incurred, or paid by
Lender, its officers, employees and agents as a result of or in any way arising
out of, following, or consequential to transactions between Lender and Borrower
whether under this Agreement, or otherwise (including without limitation
reasonable attorneys’ fees and expenses), except for losses caused by Lender’s
gross negligence or willful misconduct,

12.3Time of Essence.  Time is of the essence for the performance of all
obligations set forth in this Agreement.

12.4Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

12.5Amendments in Writing Integration.  All amendments to or termination of this
Agreement or the other Loan Documents must be in writing and signed by the
parties to this Agreement or to such other Loan Document, as applicable.  All
prior agreements, understandings, representations, warranties, and negotiations
between the parties hereto with respect to the subject matter of this Agreement
and the other Loan Documents, if any, are merged into this Agreement and the
other Loan Documents.

12.6Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.

12.7Survival.  All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
(other than contingent indemnification obligations) remain outstanding or Lender
has any obligation to make any Credit Extension to Borrower.  The obligations of
Borrower to indemnify Lender with respect to the expenses, damages, losses,
costs and liabilities described in Section 12.2 shall survive until all
applicable statute of limitations periods with respect to actions that may be
brought against Lender have run.

12.8Confidentiality.  In handling any confidential information, Lender and all
employees and agents of Lender shall exercise the same degree of care that
Lender exercises with respect to its own proprietary information of the same
types to maintain the confidentiality of any non-public information thereby
received or received pursuant to this Agreement except that disclosure of such
information may be made (i) to the subsidiaries or Affiliates of Lender in
connection with their present or prospective business relations with Borrower,
(ii) to prospective transferees or purchasers of any interest in the Loans,
provided that they have entered into a comparable confidentiality agreement in
favor of Borrower and have delivered a copy to Borrower, (iii) as required by
law, regulations, rule or order, subpoena, judicial order or similar order, (iv)
as may be required in connection with the examination, audit or similar
investigation of Lender, (v) to Lender’s accountants, auditors and regulations,
and (vi) as Lender may determine in connection with the enforcement of any
remedies hereunder.  Confidential information hereunder shall not include
information that either:  (a) is in the public domain or in the knowledge or
possession of Lender when disclosed to Lender, or becomes part of the public
domain after disclosure to Lender through no fault of Lender; or (b) is
disclosed to Lender by a third party, provided Lender does not have actual
knowledge that such third party is prohibited from disclosing such information.

12.9No Consequential Damages.  No party to this Agreement or any other Loan
Document, nor any agent or attorney of such party or Lender, shall be liable to
any other party to this Agreement or any other Person on any other theory of
liability of any special, indirect, consequential or punitive damages.  

23

--------------------------------------------------------------------------------

 

12.10Lender Approvals and Consents.  Unless otherwise specifically stated in the
Loan Documents, all approvals and consents of Lender under the Loan Documents
may be given or withheld by Lender in its sole discretion.  

12.11Conflict Waiver.  Borrower acknowledges that it has engaged FBR Capital
Markets & Co. (“FBR”), a subsidiary of Lender, to serve as Borrower’s financial
advisor with respect to the credit facility that Lender is extending hereunder
and other financing transactions that Borrower and its current stockholders are
undertaking.   Borrower further acknowledges that FBR, under the terms of its
engagement with Borrower, will receive compensation in connection with the
closing of the credit facility hereunder, as well as in connection with the
other financing transactions when they are consummated.  Borrower waives any
conflict that might exist as a result of FBR’s role as financial advisor with
respect to the credit facility that Lender is extending hereunder, and with
respect to the financing transactions for which FBR is advising
Borrower.  Borrower further waives any defense to payment of any portion of the
compensation due to FBR in connection with the closing of the credit facility
hereunder based on the relationship between FBR and Lender, as well as any
defense to payment of any portion of the compensation due to FBR with respect to
other financing transactions covered by Borrower’s engagement of FBR based on
such relationship.    

12.12Senior Debt Purchase Right.  Lender agrees with Borrower that Lender will
not agree to amend the terms and conditions of Lender’s Senior Debt purchase
right under Section 16(a) of the Subordination Agreement without the prior
written consent of Borrower, which consent shall not be unreasonably withheld.

[Rest of page intentionally left blank; signature page follows]

 

24

--------------------------------------------------------------------------------

 

[gytpk4ciubnx000001.jpg]

 

(Signature Page to Loan and Security Agreement)

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their

respective duly authorized officers as of the date first above written.

SONIM TECHNOLOGIES, INC.,

a Delaware corporation

By:

 

Name:

 

Title:

 

B. RILEY PRINCIPAL INVESTMENTS, LLC,

a Delaware limited liability company

 

[gytpk4ciubnx000002.jpg]




 

--------------------------------------------------------------------------------

 

EXHIBIT A

DEFINITIONS

“Advance Request” shall be a form substantially similar to Exhibit C attached
hereto, with appropriate insertions.

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

“Effective Date” means the date of this Agreement.

“Board” means the Borrower’s Board of Directors.

“Borrower State” means Delaware, the state under whose laws Borrower is
organized.

“Borrower’s Books” means all of Borrower’s books and records
including:  ledgers; records concerning Borrower’s assets or liabilities, the
Collateral, business operations or financial condition; and all computer
programs, or tape files, and the equipment, containing such information.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

“Capital Expenditures” means with respect to any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including
expenditures for capitalized lease obligations) by Borrower and its Subsidiaries
during such period that are required by GAAP or IFRS, to be included in or
reflected by the property, plant and equipment or similar fixed asset accounts
(or intangible accounts subject to amortization) on the balance sheet of
Borrower and its Subsidiaries (but excluding the capitalization of software).

“Change in Control” shall mean the occurrence of any event (whether in one or
more transactions) which results in a transfer of control of or the power to
vote more than 25% of the Equity Interests (on a fully diluted basis) of
Borrower (other than by (i) the sale of Borrower’s Equity Interests in a public
offering or to venture capital or private equity investors so long as Borrower
identifies to Lender the venture capital investors or private equity investors
at least seven (7) Business Days prior to the closing of the transaction and
provides to Lender a description of the material terms of the transaction, (ii)
the sale of Borrower’s Equity Interests pursuant to the Series A Preferred Stock
Secondary Purchase Agreement referred to in Section 3.2(a) or (iii) the purchase
of Equity Interests by Lender or its Affiliates).

“Chief Executive Office State” means California, the state in which Borrower’s
chief executive office is located.

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations thereunder, all as in effect from time to time.

“Collateral” means the property described on Exhibit B attached hereto.

“Control Agreement” means an agreement entered into among Borrower, Lender and,
as applicable, a depository institution at which Borrower maintains a deposit
account or a securities intermediary or commodity intermediary at which Borrower
maintains a securities account or a commodity account, pursuant to which Lender
obtains control (within the meaning of the Code) over such deposit account,
securities account, or commodity account.

“Controlled Group” means a controlled group of corporations as defined in 26
U.S.C. § 1563.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement,

Exhibit A-1

--------------------------------------------------------------------------------

 

interest rate cap agreement, interest rate collar agreement, or other agreement
or arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices (a “Swap Agreement”);
provided, however, that the term “Contingent Obligation” shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determined amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith; provided, however, that such amount shall not in any event exceed
the maximum amount of the obligations under the guarantee or other support
arrangement.

“Copyrights” means, collectively:

(a)

All present and future United States registered copyrights and copyright
registrations (including all of the exclusive rights afforded a copyright
registrant in the United States under 17 U.S.C. Section 106 and any exclusive
rights which may in the future arise by act of Congress or otherwise), and all
present and future applications for copyright registrations (including
applications for copyright registrations of derivative works and compilations)
(collectively, “Registered Copyrights”), and any and all royalties, payments and
other amounts payable to Borrower in connection with Registered Copyrights,
together with all renewals and extensions of Registered Copyrights, the right to
recover for all past, present and future infringements of Registered Copyrights,
and all computer programs and tangible property embodying or incorporating
Registered Copyrights, and all other rights of every kind whatsoever accruing
thereunder or pertaining thereto; and

(b)

All present and future copyrights, Mask Works, computer programs and other
rights subject to (or capable of becoming subject to) United States copyright
protection which are not registered in the United States Copyright Office
(collectively, “Unregistered Copyrights”), whether now owned or hereafter
acquired, and any and all royalties, payments, and other amounts payable to
Borrower in connection with Unregistered Copyrights, together with all renewals
and extensions of Unregistered Copyrights, the right to recover for all past,
present and future infringements of Unregistered Copyrights, and all computer
programs and all tangible property embodying or incorporating Unregistered
Copyrights, and all other rights of every kind whatsoever accruing thereunder or
pertaining thereto.

“Credit Extension” means a Term Loan Advance or any other extension of credit by
Lender to or for the benefit of Borrower hereunder.

“Default Period” means the period of time commencing on the day an Event of
Default occurs and continuing through the date the Event of Default has been
cured or waived.

“Disclosure Schedules” means the schedule of exceptions attached hereto and
approved by Lender, if any.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Embargoed Person” means (a) any country or territory that is the target of a
sanctions program administered by OFAC or (b) any Person that (i) is or is owned
or controlled by a Person publicly identified on the most current list of
“Specially Designated Nationals and Blocked Persons” published by OFAC, (ii) is
the target of a sanctions program or sanctions list (A) administered by OFAC, or
(B) under the Iran Sanctions Act, as amended, section 1245 of the National
Defense Authorization Act for Fiscal Year 2012 or Executive Order 13590
“Authorizing the Imposition of Certain Sanctions with respect to the Provision
of Services, Technology or Support for Iran’s Energy and Petro-chemical
Sectors,” effective November 21, 2011 (collectively, “Sanctions”) or (iii)
resides, is organized or chartered, or has a place of business in a country or
territory that is the subject of a sanctions program administered by OFAC.

“Environmental Laws” means all federal, state, district, local and foreign laws,
rules, regulations, ordinances, and consent decrees relating to health, safety,
hazardous substances, pollution and environmental matters, as now or at any time
hereafter in effect, applicable to Borrower’s business or facilities owned or
operated by Borrower, including laws relating to emissions, discharges, releases
or threatened releases of pollutants, contamination, chemicals, or hazardous,

Exhibit A-2

--------------------------------------------------------------------------------

 

toxic or dangerous substances, materials or wastes into the environment
(including ambient air, surface water, ground water, land surface or subsurface
strata) or otherwise relating to the generation, manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
modified or restated from time to time.

“ERISA Affiliate” means any Person who for purposes of Title IV of ERISA is a
member of Borrower’s Controlled Group, or under common control with Borrower,
within the meaning of Section 414 of the Code.

“Event of Default” has the meaning assigned in Section 8.

“Excluded Locations” means the following locations where Collateral may be
located from time to time:  (a) locations identified in the Disclosure
Schedules, (b) locations where mobile office equipment (e.g. laptops, mobile
phones and the like) may be located with employees and consultants in the
ordinary course of business, (c) locations previously disclosed in a written
notice to Lender pursuant hereto, and (d) other locations where, in the
aggregate for all such locations, less than Two Hundred and Fifty Thousand
Dollars ($250,000) of assets and property of Borrower and its Subsidiaries is
located.

“Excluded Taxes” means, with respect to Lender or any other recipient of any
payment to be made by or on account of any obligation of Borrower or any
Guarantor hereunder or under any other Loan Document, any taxes on or measured
by overall net income (however denominated), franchise taxes (in lieu of net
income taxes) and branch profits taxes, in each case imposed on it by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of Lender, in which its applicable Lending Office is located.

“Fiscal Year” means each 12 month accounting period of Borrower, which ends on
December 31 of each year.

“Funding Date” means any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

“GAAP” means United States generally accepted accounting principles,
consistently applied, as in effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra national bodies such as the European Union or the European Central Bank).

“Guarantor” means any future domestic Subsidiary of Borrower and any other
Person who hereafter executes a continuing guaranty in favor of Lender with
respect to the Obligations.

“Hazardous Materials” means any hazardous, toxic or dangerous substance,
materials and wastes, including hydrocarbons (including naturally occurring or
man-made petroleum and hydrocarbons), flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, biological substances,
polychlorinated biphenyls, pesticides, herbicides and any other kind and/or type
of pollutants or contaminants (including materials which include

Exhibit A-3

--------------------------------------------------------------------------------

 

hazardous constituents), sewage, sludge, industrial slag, solvents and/or any
other similar substances, materials, or wastes and including any other
substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).

“IFRS” means the International Financial Reporting Standards adopted by the
International Accounting Standards Board, consistently applied, as in effect
from time to time.

“Indebtedness” of a Person means at any time the sum at such time of:  (a)
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than trade debt incurred in the ordinary
course of business); (b) any obligations of such Person in respect of letters of
credit, banker’s or other acceptances or similar obligations issued or created
for the account of such Person; (c) lease indebtedness, liabilities and other
obligations of such Person with respect to capital leases; (d) obligations of
third parties which are being guarantied or indemnified against by such Person
or which are secured by the property of such Person; (e) any obligation of such
Person under an employee stock ownership plan or other similar employee benefit
plan; (f) any obligation of such Person or a commonly controlled entity to a
multi-employer plan;  and (g) any obligations, liabilities or indebtedness,
contingent or otherwise, under or in connection with, transactions, agreements
or documents now existing or hereafter entered into, which provides for an
interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, or any combination of, or option with respect to, these or similar
transactions, for the purpose of hedging fluctuations in interest or exchange
rates, loan, credit exchange, security or currency valuations or commodity
prices; but excluding trade and other accounts payable in the ordinary course of
business in accordance with customary trade terms and which are not overdue (as
determined in accordance with customary trade practices) or which are being
disputed in good faith by such Person and for which adequate reserves are being
provided on the books of such Person in accordance with GAAP or IFRS,
consistently applied.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” has the meaning assigned in Section 5.7.

“Inventory” means all present and future inventory in which Borrower has any
interest.

“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.

“IP Security Agreement” means the Intellectual Property Security Agreement,
dated as of the Effective Date, by and between Borrower and Lender.

“Laws” means all ordinances, statutes, rules, regulations, orders, injunctions,
writs, or decrees of any Governmental Authority.

“Lender Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses, whether generated in-house or by outside counsel)
incurred in connection with the preparation, negotiation, administration, and
enforcement of the Loan Documents; reasonable Collateral audit fees; protective
advances, (including cure payments for the Senior Loan), and Lender’s reasonable
attorneys’ fees and expenses (whether generated in-house or by outside counsel)
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.

“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, judgment lien, assignment, financing statement, encumbrance, title
retention agreement or analogous instrument or device, including the interest of
each lessor under any capitalized lease and the interest of any bondsman under
any payment or performance bond, in, of or

Exhibit A-4

--------------------------------------------------------------------------------

 

on any assets or properties of a Person, whether now owned or subsequently
acquired and whether arising by agreement or operation of law, all whether
perfected or unperfected.

“Loan Documents” means, collectively, this Agreement and all other agreements,
instruments and documents including promissory notes, guaranties, deeds of
trust, mortgages, pledges, powers of attorney, consents, assignments, contracts,
notices, security agreements, leases, financing statements, and all other
writings heretofore, now or from time to time hereafter executed by or on behalf
of Borrower or any other Person and delivered to Lender or to any parent,
affiliate or subsidiary of Lender in connection with the Obligations or the
transactions contemplated hereby, as each of the same may be amended, modified
or supplemented from time to time.

“Loan Party” means Borrower or any Guarantor individually, and “Loan Parties”
means Borrower and all Guarantors collectively.

“Mask Works” means mask works or similar rights available for the protection of
semiconductor chips, whether now owned or hereafter acquired by Borrower.

“Material Adverse Change” means any of the following:  (a) a material adverse
change in, or material adverse effect upon, the business, condition (financial
or otherwise), operations, performance, or prospects of either:  (1) Borrower;
or (ii) the Loan Parties taken as a whole; (b) a material impairment of the
ability of either Borrower or the Loan Parties taken as a whole, to perform
their respective obligations under the Loan Documents; or (c) a material adverse
effect upon:  (i) the legality, validity, binding effect or enforceability of
any Loan Document to which any Loan Party is a party against either:  (A)
Borrower; or (B) the Loan Parties taken as a whole; or (ii) the rights and
remedies of Lender under or in respect of any Loan Document.

“Material Collateral” means Collateral with a fair market value of more than
$250,000.

“Maturity Date” means September 1, 2022.

“Multiemployer Plan” means a multiemployer plan (as defined in Section
4001(a)(3) of ERISA) to which Borrower or any ERISA Affiliate contributes or is
obligated to contribute.

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.

“Obligations” means, in each case, whether now in existence or hereafter
arising:  (a) the principal of and interest on (including interest accruing
after the filing of any bankruptcy or similar petition) the Term Loan Advances,
(b) enforcement costs, and (c) all other fees and commissions (including
attorneys’ fees and expenses), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the Loan
Parties and each of their respective Subsidiaries to Lender or to any parent,
affiliate or subsidiary of Lender of every kind, nature and description, direct
or indirect, primary or secondary, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, whether several, joint, or
joint and several, and whether or not evidenced by any note, and including any
debt, liability or obligation awing from Borrower to others that Lender may have
obtained by assignment or otherwise, and interest and fees that accrue after the
commencement by or against any Loan Party or any Subsidiary thereof of any
bankruptcy or similar proceeding, naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, however, Obligations shall not include any
obligations under any warrant or equity securities issued by Borrower to Lender.

“OFAC” means the United States Office of Foreign Assets Control.

“Other Taxes” means all present or future stamp, intangible or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

Exhibit A-5

--------------------------------------------------------------------------------

 

“Parent” means any Person now or at any time or times hereafter owning or
controlling (alone or with any other Person) at least a majority of the issued
and outstanding equity of Borrower and, if Borrower is a partnership, the
general partner of Borrower.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of Borrower or any ERISA Affiliate and covered by Title
IV of ERISA.

“Permitted Indebtedness” means:

(a)

Indebtedness of Borrower in favor of Lender;

(b)

Senior Debt of Borrower to the extent that it does not exceed the dollar cap
specified in the Subordination Agreement;

(c)

hedging obligations of Borrower under Swap Agreements with respect to the Senior
Debt or with respect to other Indebtedness to the extent that such other
Indebtedness does not exceed $1,000,000;

(d)

Indebtedness existing on the Effective Date and disclosed in the Disclosure
Schedules;

(e)

Indebtedness of Borrower not to exceed $250,000 in the aggregate in any Fiscal
Year secured by a Lien described in clause (c) of the defined term “Permitted
Liens,” provided such Indebtedness does not exceed the lesser of the cost or
fair market value of the equipment financed with such Indebtedness;

(f)

Unsecured Subordinated Debt of Borrower;

(g)

Indebtedness to trade creditors incurred in the ordinary course of business;

(h)

Indebtedness incurred as a result of endorsing negotiable instruments received
in the ordinary course of business;

(i)

Indebtedness in connection with intercompany loans that are Permitted
Investments;  

(j)

Contingent Obligations incurred in the ordinary course of business with respect
to surety and appeal bonds,

performance bonds and other similar obligations and with respect to bonds
provided to utilities with respect to utility services provided to Borrower in
the ordinary course of business;

(k)

Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with Permitted Transfers;

(l)

Deferred taxes;

(m)

Indebtedness in respect of netting services, overdraft protections and otherwise
in connection with deposit accounts of Borrower;

(n)

Liabilities pursuant to Pension Plans in effect on the Effective Date;

(o)

Indebtedness of Borrower not to exceed $250,000, incurred to finance insurance
premiums;

(p)

Intercompany Indebtedness arising in connection with Permitted Intercompany
Transactions;

(q)

Other indebtedness of Borrower not otherwise described in this definition not
exceeding $250,000 in the aggregate outstanding at any time, provided that an
Event of Default does not then exist and would not exist after giving effect to
such indebtedness; and

Exhibit A-6

--------------------------------------------------------------------------------

 

(r)

Extensions, refinancings and renewals of any items of Permitted Indebtedness,
provided that the principal amount is not increased or the terms modified to
impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

“Permitted Intercompany Transactions” means transactions by and among Borrower
and its Subsidiaries in the ordinary course of business and consistent with past
practice of the types and in materially same amounts as those described on
Schedule 5.17.

“Permitted Investment” means:

(a)

Investments existing on the Effective Date disclosed in the Disclosure
Schedules;

(b)

Investments made pursuant to Swap Agreements to the extent permitted under
clause (c) of the defined term “Permitted Indebtedness”;

(c)

Marketable direct obligations issued or unconditionally guaranteed by the United
States of America or any agency or any State thereof maturing within one year
from the date of acquisition thereof, (ii) commercial paper maturing no more
than one year from the date of creation thereof and currently having rating of
at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, (iii) Lender’s certificates of deposit maturing no more than
one year from the date of investment therein, and (iv) Lender’s money market
accounts;

(d)

Repurchases of stock from former employees or directors of Borrower under the
terms of applicable repurchase agreements permitted under Section 7.6;

(e)

Investments accepted in connection with Permitted Transfers;

(f)

Investments of Subsidiaries in or to other Subsidiaries or Borrower; Investments
by Borrower in any Guarantor or by any Guarantor in another Guarantor; and
Investments by Borrower in other Subsidiaries not to exceed $250,000 in the
aggregate in any Fiscal Year;

(g)

Investments not to exceed $100,000 in the aggregate in any Fiscal Year
consisting of (1) travel advances and employee relocation loans and other
employee loans and advances in the ordinary course of business, and (ii) loans
to employees, officers or directors relating to the purchase of equity
securities of Borrower or its Subsidiaries pursuant to employee stock purchase
plan agreements approved by the Board;

(h)

Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

(i)

Deposit and securities accounts maintained with banks and other financial
institutions to the extent expressly permitted under this Agreement;

(j)

Joint ventures or strategic alliances in the ordinary course of business of
Borrower consisting of the nonexclusive licensing of technology, the development
of technology or the providing of technical support, provided that any cash
investments and guaranties of and recourse obligations of such joint ventures
and strategic alliances by Borrower do not exceed $250,000 in the aggregate
during any Fiscal Year;

(k)

Intercompany loans, advances and Investments arising in connection with
Permitted Intercompany Transactions;

(l)

Other investments not otherwise described in this definition not exceeding
$250,000 in the aggregate outstanding at any time; and

(m)

Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business, provided that this subparagraph (h) shall not apply
to Investments of Borrower in any Subsidiary.

Exhibit A-7

--------------------------------------------------------------------------------

 

“Permitted Liens” means:  (a) statutory Liens of landlords, carriers,
warehousemen, processors, mechanics, materialmen or suppliers incurred in the
ordinary course of business and securing amounts not yet overdue for a period of
more than 30 days or amounts which are being contested in good faith and by
appropriate proceedings and for which Borrower has maintained adequate reserves;
(b) Liens or security interests in favor of Lender; (c) zoning restrictions and
easements, licenses, covenants and other restrictions affecting the use of real
property that do not individually or in the aggregate have a Material Adverse
Change; (d) Liens in connection with purchase money indebtedness with respect to
Equipment and capitalized leases otherwise permitted pursuant to this Agreement,
provided, that such Liens attach only to the assets the purchase of which was
financed by such purchase money indebtedness or which is the subject of such
capitalized leases; (e) Liens set forth in the Disclosure Schedules; (1) Liens
specifically permitted by Lender in writing; (g) involuntary Liens securing
amounts less than $250,000 and which are released or for which a bond acceptable
to Lender, in its sole discretion, has been posted within ten (10)days of its
creation; (h) Liens for taxes, assessments and other government charges or
levies not yet delinquent or which are being contested in good faith and by
appropriate proceedings and for which Borrower has maintained adequate reserves;
(i) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with workers’ compensation, unemployment, social security
and similar laws, or to secure the performance of statutory obligations, bids,
leases, government contracts, trade contracts, and other similar obligations
(exclusive of obligations for the payment of borrowed money); (j) licenses (with
respect to intellectual property and other property), leases and subleases
granted to third parties and not interfering in any material respect with
ordinary conduct of business of Borrower; (k) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods; (l) the Senior Lender’s
Lien, (m) Liens of collecting banks under the UCC on items in the course of
collection, statutory Liens and rights of setoff of banks; (n) Liens arising
from filing UCC financing statements relating solely to leases not prohibited by
this Agreement; (o) pledges and deposits in the ordinary course of business
securing insurance premiums or reimbursement obligations or indemnification
obligations under insurance policies or self-insurance arrangements, in each
case payable to insurance carriers that provide insurance to the Borrower or any
of its Subsidiaries; (p) Liens on cash and cash equivalents on deposit with
Lenders and Affiliates of Lenders securing obligations owing to such Persons
under any treasury, depository, overdraft or other cash management services
agreements or arrangements with any Subsidiary; (r) Liens arising out of
conditional sale, title retention, consignment or similar arrangements for sale
of goods entered into by the Borrower or any of its Subsidiaries in the ordinary
course of business and not prohibited by this Agreement; and (s) judgment Liens
in respect of judgments that do not constitute an Event of Default; (t) liens
consisting of the rights of licensors under license of intellectual property to
Borrower; (u) liens in favor of other financial institutions arising in
connection with Borrower’s deposit or securities accounts held at such
institutions to secure standard fees for deposit or other services charged by,
but not financing made available by such institutions, provided that Lender has
a perfected security interest in the amounts held in such deposit or securities
accounts; (v) liens in favor of other financial institutions arising in
connection with Borrower’s deposit and/or securities accounts held at such
institutions, including banker’s liens, rights of setoff and similar liens
incurred on deposits made in the ordinary course of business, provided that
Lender has a perfected security interest in the amounts held in such deposit
and/or securities accounts; and (w) liens incurred in connection with the
extension, renewal or refinancing of the indebtedness secured by liens of the
type described in clauses (a) through (v) above, provided that any extension,
renewal or replacement liens shall be limited to the property encumbered by the
existing lien and the principal amount of the indebtedness being extended,
renewed or refinanced does not increase.

“Permitted Program” means (i) the program in effect on the Effective Date for
the sale of Accounts to Citibank, and (ii) any program for the sale of Accounts
entered into after the Effective Date with Senior Lender’s consent.

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:

(a)

Inventory in the ordinary course of business;

(b)

Non-exclusive licenses and similar arrangements for the use of the property of
Borrower or its Subsidiaries in the ordinary course of business and other
licenses (with respect to intellectual property and other property), leases and
subleases granted to third parties and not interfering in any material respect
with the ordinary conduct of business of Borrower;

(c)

Worn-out, surplus or obsolete Equipment;

Exhibit A-8

--------------------------------------------------------------------------------

 

(d)

Transfers that constitute Permitted Investments or Permitted Liens;

(e)

Intercompany transfers among Borrower and its Subsidiaries arising in connection
with Permitted Intercompany Transactions;  

(f)

Transfers of Accounts pursuant to Permitted Programs, which Transfers shall be
free and clear of the Lender’s Lien hereunder; or

(g)

Other assets of Borrower or its Subsidiaries that do not in the aggregate exceed
$100,000 during any Fiscal Year.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, entity, party or foreign or United States government
(whether federal, state, county, city, municipal or otherwise), including any
instrumentality, division, agency, body or department thereof.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of Borrower or any ERISA Affiliate.

“Potential Default” means any event or circumstance that with the passing of
time, or giving of notice or both would constitute an Event of Default.

“Prepayment Charge” means, with respect to any prepayment of the Term Loan, an
amount equal to: (i) three percent (3%) of the outstanding principal prepaid, if
the prepayment occurs prior to the first anniversary of the Effective Date, (ii)
two percent (2%) of the outstanding principal prepaid, if the prepayment occurs
on or after the first anniversary of the Effective Date and prior to the second
anniversary of the Effective Date, and (iii) one percent (1%) of the outstanding
principal prepaid, if the prepayment occurs on or after the second anniversary
of the Effective Date and prior to the third anniversary of the Effective Date.

“Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the PBGC.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Senior Debt” means, to the extent that they do not exceed the dollar limit
specified in the Subordination Agreement: (i) the Obligations, as defined in the
Senior Loan Agreement, including any Obligations incurred after the filing of a
petition with respect to Borrower under the Bankruptcy Code (including any
interest accruing under the Senior Loan Agreement after the filing of any such
petition whether or not allowed as a claim in the bankruptcy proceeding); and
(ii) renewals, extensions, refinancings, refundings, amendments, restatements,
supplements, and modifications of any and all of the foregoing obligations to
the extent permitted under the Subordination Agreement.

“Senior Default” means an Event of Default, as defined in the Senior Loan
Agreement.

“Senior Lender” means East West Bank as lender pursuant to the Senior Loan
Documents.

“Senior Lien” means a first priority security interest in and Lien on the
Collateral that Senior Lender has pursuant to the Senior Loan Documents.

Exhibit A-9

--------------------------------------------------------------------------------

 

“Senior Loan Agreement” means the Amended and Restated Loan and Security
Agreement, dated as of January 22, 2016, between Borrower and Senior Lender, as
amended and restated from time to time in accordance with the Subordination
Agreement.

“Senior Loan Documents” means the “Loan Documents” as such term is defined the
Senior Loan Agreement.

“Shares” means (i) 65% of the issued and outstanding capital stock, membership
units or other securities owned or held of record by Borrower in any Subsidiary
of Borrower which is not an entity organized under the laws of the United States
or any territory thereof, and (ii) 100% of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower
in any Subsidiary or Borrower which is an entity organized under the laws of the
United States or any territory thereof.

“SOS Reports” means the official reports from the Secretary of State of the
Borrower State and from all other applicable federal, state or local government
offices identifying all current security interests filed in the Collateral and
Liens of record as of the date of such report.

“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Lender for amounts and on terms
acceptable to Lender (and identified as being such by Borrower and Lender).

“Subordinated Debt Documents” means all promissory notes, agreements, documents
or instruments now or at any time evidencing, securing, guarantying or otherwise
executed and delivered in connection with the Subordinated Debt, as the same may
from time to time be amended, restated, supplemented or modified with Lender’s
approval.

“Subordination Agreement” means the Subordination Agreement, dated as of the
Effective Date, by and among Borrower, Lender and Senior Lender, as amended and
restated from time to time.

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture of which
by the terms thereof ordinary voting power to elect the board of directors,
managers or trustees of the entity, at the time as of which any determination is
being made, is owned by Borrower, either directly or through an Affiliate.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Loan” means the aggregate Term Loan Advances made by Lender pursuant to
the terms of Section 2.1(b).

“Term Loan Advance” has the meaning specified in Section 2.1(b).

“Term Loan Availability Period” means the period from the Effective Date through
the Maturity Date.

“Term Loan Commitment” means an amount equal to Ten Million Dollars
($10,000,000).

“Term Loan Note” means the Subordinated Secured Promissory Note, dated as of the
Effective Date, in the original principal amount of the Term Loan Commitment,
executed by Borrower to the order of Lender, in form and substance satisfactory
to Lender.

“Trademarks” means any trademark and service mark rights, whether registered or
not, applications to register (other than “intent to use” applications until a
verified statement of use is filed with respect to such application) and
registrations of the same and like protections, and the entire goodwill of the
business of Borrower connected with and symbolized by such trademarks.

“UCC” means the Uniform Commercial Code as in effect in the State of California,
as amended or supplemented from time to time.

 

Exhibit A-10

--------------------------------------------------------------------------------

 

EXHIBIT B

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(a)

all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

(b)

all present and future United States registered copyrights and copyright
registrations (including all of the exclusive rights afforded a copyright
registrant in the United States under 17 U.S.C. Section 106 and any exclusive
rights which may in the future arise by act of Congress or otherwise), and all
present and future applications for copyright registrations (including
applications for copyright registrations of derivative works and compilations)
(collectively, “Registered Copyrights”), and any and all royalties, payments and
other amounts payable to Borrower in connection with Registered Copyrights,
together with all renewals and extensions of Registered Copyrights, the right to
recover for all past, present and future infringements of Registered Copyrights,
and all computer programs and tangible property embodying or incorporating
Registered Copyrights, and all other rights of every kind whatsoever accruing
thereunder or pertaining thereto;  

(c)

all present and future copyrights, mask works, computer programs and other
rights subject to (or capable of becoming subject to) United States copyright
protection which are not registered in the United States Copyright Office
(collectively, “Unregistered Copyrights”), whether now owned or hereafter
acquired, and any and all royalties, payments, and other amounts payable to
Borrower in connection with Unregistered Copyrights, together with all renewals
and extensions of Unregistered Copyrights, the right to recover for all past,
present and future infringements of Unregistered Copyrights, and all computer
programs and all tangible property embodying or incorporating Unregistered
Copyrights, and all other rights of every kind whatsoever accruing thereunder or
pertaining thereto;

(d)

all trademark and service mark rights, whether registered or not, applications
to register (other than “intent to use” applications until a verified statement
of use is filed with respect to such application) and registrations of the same
and like protections, and the entire goodwill of the business of Borrower
connected with and symbolized by such trademarks;

(e)

all (i) patents and patent applications filed in the United States Patent and
Trademark Office or any similar office of any foreign jurisdiction, and
interests under patent license agreements, including, without limitation, the
inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and

(f)

all cash proceeds and/or noncash proceeds of any of the foregoing, including,
without limitation, insurance proceeds, and all supporting obligations and the
security therefor or for any right to payment.  All terms above have the
meanings given to them in the California Uniform Commercial Code, as amended or
supplemented from time to time.

Exhibit B-1

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the Collateral shall not include any property to
the extent any such property (i) is non-assignable by its terms without the
consent of the licensor thereof or another party (but only to the extent such
prohibition on transfer is enforceable under applicable law, including, without
limitation, §9406 and §940$ of the Code), (ii) is property for which the
granting of a security interest therein is contrary to applicable law, provided
that upon the cessation of any such restriction or prohibition, such property
shall automatically become part of the Collateral, (iii) constitutes the capital
stock of a controlled foreign corporation (as defined in the IRC), in excess of
65% of the voting power of all classes of capital stock of such controlled
foreign corporations entitled to vote, or (iv) is property (including any
attachments, accessions or replacements) that is subject to a Lien that is
permitted pursuant to clause (d) of the definition of Permitted Liens, if the
grant of a security interest with respect to such property pursuant to this
Agreement would be prohibited by the agreement creating such Permitted Lien or
would otherwise constitute a default thereunder, provided, that such property
will be deemed “Collateral” hereunder upon the termination and release of such
Permitted Lien.

Exhibit B-2

 

--------------------------------------------------------------------------------

 

EXHIBIT C

ADVANCE REQUEST

To: B. Riley Principal Investments, LLC Date:____________________, 20__

21255 Burbank Boulevard, Suite 400

Woodland Hills, CA 91367

Attention: Mr. Kenny Young, Chief

Executive Officer

Tel: 703-469-1900

E-mail: kyoung@brileyfin.com

SONIM TECHNOLOGIES, INC. (“Borrower”) hereby requests from B. RILEY PRINCIPAL
INVESTMENTS, LLC (“Lender”) a Term Loan Advance in the amount of
_____________________ Dollars ($________________) on ______________, _____ (the
“Funding Date”) pursuant to the Loan and Security Agreement by and between
Borrower and Lender (as amended, modified, supplemented, extended or restated
from time to time, the “Agreement”).  Capitalized words and other terms used but
not otherwise defined herein are used with the same meanings as defined in the
Agreement.

Please:

[gytpk4ciubnx000003.jpg]

and

Deduct the following amounts from the foregoing Term Loan Advance to be applied
to [Lender Expenses] [fees and expenses]

currently due and owing: $________

Borrower will apply the proceeds of the Term Loan Advance as specified in
Attachment “1” hereto.

Borrower represents that each of the conditions precedent to the Term Loan
Advance set forth in the Agreement are satisfied and shall be satisfied upon the
making of such Term Loan, including but not limited to:  (i) that no event that
has had or could reasonably be expected to have a Material Adverse Change has
occurred and is continuing; (ii) that the representations and warranties set
forth in the Agreement and in the other Loan Documents are and shall be true and
correct in all material respects on and as of the Funding Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case they remain true and correct in all material respects as of such earlier
date); provided, however, that such materiality qualifiers shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; (iii) that Borrower is in
compliance with all the terms and provisions set forth in each Loan Document on
its part to be observed or performed; and (iv) that as of the Funding Date, no
Potential Default or Event of Default exists under the Loan Documents.

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

Borrower agrees to notify Lender promptly before the funding of the Term Loan
Advance if any of the matters which have been represented above shall not be
true and correct in all material respects on the Funding Date and if

 

--------------------------------------------------------------------------------

 

Lender has received no such notice before the Funding Date then the statements
set forth above shall be deemed to have been made and shall be deemed to be true
and correct in all material respects as of the Funding Date.

Borrower hereby promises to repay the Term Loan Advance to the order of Lender
in accordance with the terms set forth in the Agreement.

Exhibit B-2

 

--------------------------------------------------------------------------------

 

This Advance Request is hereby executed as of [__________ __], 20[__].

BORROWER:

SONIM TECHNOLOGIES, INC.

By:

 

Name:

 

Title:

 




 

--------------------------------------------------------------------------------

 

ATTACHMENT “1” TO ADVANCE REQUEST

Dated:  _______________________

Borrower hereby represents and warrants to Lender that Borrower’s current name
and organizational status

is as follows:

Name:

SONIM TECHNOLOGIES, INC.

Type of Organization:

C-Corporation

State of organization:

Delaware

Organization file number:

3079326

Borrower hereby represents and warrants to Lender that the street addresses,
cities, states and postal codes of its current locations are as follows:

Borrower hereby represents, warrants and covenants that the proceeds of the Term
Loan Advances shall be used as follows:

( ) for working capital purposes in accordance with the attached budget and the
most recent business plan of Borrower approved by Lender

( )  in accordance with the attached budget for the following non-working
capital purposes in the ordinary course of business to be approved by Lender
(such approval not to be unreasonably withheld):
_______________________________________

( ) in accordance with the attached budget for the following purposes not in the
ordinary course of business to be approved by Lender in its sole discretion:

_________________________________________  

 